Cm Nmﬁv “ I
Fiﬂﬁd: May B9, 2mg

$$$$$$$$$$$ﬂ$$$$$$$$$$$$$

 

 

     

 

BS“, gs
* Special  Damay
Pgﬁﬁmgrg ‘9?
vga 33“ Entitlement; ‘llyllil'ils‘iilji papiﬂmmavﬁmg
5% WV} vminﬁg Gardagﬁlﬂ; Guilﬂaina
‘6‘ 3m Syndrome (SIRS); Millera
SECRETARY @IF Niall:  6‘ Fisher Variant; Siwiﬁmm
        SERVICESE *3 Agmwﬁmu
$
$
$6

 
 
 

 50mm Pam NJ, is: petﬁtﬁmer.
 USw Demimgm @f Justigeg 

 

 

 

ﬂ. Katmaimﬁm

an  11  12g 2m. ﬁ, DES» (‘fpﬁiﬁmeﬁﬁ ﬁlled a peﬁtim far mmmmmﬁlm mam ﬁlm
Mammal} Vamim Injury Cmpanwﬁﬁm  (“ﬁne Pram” m‘ “Vamﬁne Am”)? aﬂﬂggimg
that m mffemdl mm m MHerFﬁgﬁm vaﬁmﬁ 0f Gmiﬂllaﬁnw mmme (“6335”) in Aprﬁll
2%? mg a result @fmcgivﬁmg mm mm  4. . @fﬂtm human papiﬂm‘mwims (“WV”) “gaming
 in”) (m  M a 2%?“ Paﬁtﬁm at 2,, Regpmdmt mmmmdﬁd agaimt awm’ding

 m Wﬁmm stating that pétitﬁimgr had mt W  WWW that

 

 

 

   
 

 

   

m Wham this decﬁsﬁam wag @rﬁgﬁmﬂly ﬂawed; “ma W65 were ncﬁﬁgd that Kim dmigﬁm woumd be
WSW in mm:me with Elha Mawmmmt Am magma Pub, L. N09 MWESém § 2&5, 116 Stat
2899?; 29113 (Mﬁed m mmded at 44 USwa § 35m mtg (2W6); Petiﬁm‘m m aim maimed
that she mum Wk Mamba pmuam m § EMm-IZEdXAXB); Vamﬁm Rum mm Peﬁtﬁaner
made a timely mum far redmﬁim and this dmﬁgian i3 being reigned in age/amasz wiﬂn 3%

Manama flan“  :i' mm

:  Li“ mmpﬁms Pam: 2 9f the Naﬁamaﬂ @hﬁﬁdbmd Vamim Injury Am 9f ﬂggég 42
USgCn§§ EQQWEM @ﬁt mm {mm  ﬁndivﬁduaﬂ Wﬁiﬁm mfﬁmmmg Wm be m 42 UuSmC.
BQQM.

 

 

 

 

 

 

 

 

 

 

Rehphhdhmgs Rule 4 thhﬁ (“Rhaph 

 

thh JHPV Whinth chum her injurﬁhse 
ﬁled :2: M, 2&1 L at 1, 14a

 

Th3 hawk hhhmihhd   mm hi supphh hf thhh“  whitith Phﬁﬁhhhh
ﬁﬂhd Whmﬂ  ht rephm ham Daviﬂ Axeﬂmhﬂ, W39 an imﬁhhhhlhght. Phtﬁhhher’s Exhﬁhim
(“Pats Em”) 23% 4% 41119 43. Phthihheh ﬁlm ﬁllhdl  WWW ﬂhm me @f hhr 
mﬁmlwmg Steven H.) Shhehhhh MD, Pet. Em 563 5% thphhdgh‘t ﬁhﬂ whims fm
ﬁmmag Leigh MD”, a, hemmﬂhgiht ma hhmﬁmmmhlhgish Rasmhdhhﬁh  @Rhmst

E359”) A, Ge

   

 
      

 

 
 
 

A hearing was hhlh hm Ahwgh 239 ZhMg dmﬁhg whﬁhh “(ha parties”  
Petith ﬁlhd a phshhehﬁhg hﬁh‘f 0h  man 36, gm, thphhhght ﬁled her ph

hhﬁihf QED  23, 2% M. Thh amen" as name him fhf adjudiehhhm

 

Afﬁrm a havihw hf hm hhtﬁim mm; the umdmsimhd ﬁnd that hammer has pmviﬁed
 evidhhw that Shh devalhpeh hhh Miﬂiehthah variant hf 6B3 aha? her February
219 2%? h vmhwhﬁhhs The hhdhhsﬁghhd aim ﬁnds that whithth has pmvihhh
mphhdemm evidmm hm the  hill, aiming caused ha? ha demhp thc Mihhh—Fihhhr :1;
hf GESSB whihh ShﬁiSfﬁeh hat h f pmf WE   w  ft“ H Human Shiva.
418 F.3d 112745 12% ghee?» Ch. 2&5). Amrdihgﬂyg peﬁﬁh @ﬂ“ is mithd m 1; tihh.

 

 

 
   

    

 

II.  ha Eh Ewideﬁ

 

In itchhih jhihh pmhhhﬁhg smhmﬁsgﬁhh ﬁﬂeﬁ ah  mhhr 1189 mm, ﬂhh partihs pwmﬁ
sawmﬂ hm hm hhphth Th dmidh the cath thh mums yygwf hm the hhdhn‘sﬁghhdl hm
ah m whhthhh hhﬁtihhhr has pmmheﬂ pmphhdemﬁ @videhhh hhm Shh fin! hh ah
hf thh Wharahisher Wham hf 633 ah ah humﬁmmhheﬂ’ dmyeﬂihhﬁéhﬁ dismdm‘ m hm“

  
 

 

   

   
  

h
Wipﬂ hf aha HPV thﬁhh hm  2L 2%?!  Ammﬂm Jhim Shhmihsihh h’ﬁ 29 filed
Sept. 11%, 2914.

Samnﬂg the " eh mum mm the uhdm'sﬂwhgﬂ  whether phtiﬁhher has
WWW 1r 1; 31$de ﬂhm She suﬁhred ﬁhm ah idahtiﬁhhhg hhdhhlyihg mhdiehi
mhditﬁhh s   2L 2%?» .@

 

 

 

   

While the Whigs haw magma  The hmﬂhmigmd hmmﬁm wheﬂmsr petith s 
  hf (aha MiﬂlhheFishhr whim hf GBSS” hm “wmhhmhhh  dihhzhlef’ m“
an “idlm‘hﬁahlhg mﬂerﬂyihg rhea] chhdﬁ‘tihh,” ﬁhh uhdhhhighhdl @ hm hmﬁt hm“ analysis th just
thhsh whdittihhs, hm aha mhsﬂdmhd WELth  shth  fhr my 3111th W 
&@ § 3Q®hﬁ~ﬂ lihxmcmhm.

‘3 “Authﬁmmuhh” ms 6 m 

 

 

 
 
 
 
 

  

 “by h hpmiﬁh hhmhml hr whammth immune msphnhh
s @Wﬂh ﬁhsmm (self antigens m“   Dhrﬂahdlh

.‘    ‘Dﬁﬂhﬂdﬁg’ﬁ 11831 (3261 ed. 29112).

5 Demyhhhhhh is the “dasmﬁmhg remhval hr lhhs @fhhh myhhh 

 
 

hm hf a haw Q!” thhS.”

 

Pethﬁehet hemmed the e fettewmhp eeteehettee with De Rihtte eh thee 1159 mm, Pets
Ex 2 at 11?» De Rihm meted thet whitteher hm  il‘tj heeh seen at the Univeth ef 
me ﬁfteenter with w, htl ;::-::;;1I‘t Bethe peley with  et‘ the eeeehht emieﬂl nerve
Gilly LA DE: Rhee else meted that Lyme dﬁeeeee ewelegtee had been hegeh‘eem Pet he. 2 et We
11% She teeemmehded e feltewahp fer hepeet   ea: ehtdiee if heeﬂede IQ at 118..

     

   

 

 

Petitiehee meetwettt eheﬂtet“  eh tithe E95 2%? Pets Ex, 1‘? at he The MRI
 ettditety emete; Pet, Ex. I? et he

ehewed Weheﬂy meted ehheheetheht efthe diemﬁ  

 

the Jelly 2,65 299% petttiem had eh eeeleetteh with De Rehett Be Neeehhm, eh

- the: e peeeﬁhﬂe Lyme 2': eeh. Pet. Ex. 4e et 5?. he
Neeelmm new the peﬁtietter hee e eemeﬂee ﬁltheee. I em   m et‘ the etteteg. t em ehe
meethtm whether it she he ever had Lyme   a e a t tt weetd he   unlikely the
 teeth Lyme  met he have e peeitive MEG Western hiet th eh] ether tin and
ﬂegte theth a a a s Veeehhtte ef eeme sent 1 te mehe the meet eenee as e teething
 “ a” Pet. Ex. 46 et 5?. Petitteher it e  , , ‘ Intth phhehhe eh August 99 233W»
whieh ehewed heme} mete. Peta Ext 3 et 5e; Pet. Ex. 21 et wee

a a

hmt‘eetehe eh _ .teheh re

2

 
 
 
 

    
 

 
   

    

      
 

d

Q
ea
5:1
e:

Petitiehet“ hemmed te De Ghete eh Attghet 239 20W, the e fettewahp eeheeﬂtetteh Pet
Ex 1"? at: t 114-1?” De. Genie meted thet “eh   week—hp hes heeh eerie eeehtethg ehet
 hehmtegteet eehditiehe eliminating  eeterete end etepteell GhittethsBMte
eyedteme) eemettmes  eteted with eeeehﬂt heave eehtee hhte teeeee when w  ee he
likely   fer her eeeehth hehee peleﬁeee” Pet, Ex. W et the.

   
   

   

 

 

Petitiehet seer  L  _ ..  M Khemﬂee e hetthelegfiet2 et the Ctevellehd Chete eh
Qetehet 23 eeee the he eeehtetﬁeh fer feeieﬂ wemm, Pets Bee M; at “A De Khehelet meted that
whﬁehet teeeivee eh HPV eeeethetteh h   we, and thet petttieher wee \if'f"   that
her symptom eeete e teeetteh te the vmthea Ml et e. De Kueheﬂet   °
“hietety ﬁe meet eemmtihﬂe with e Mtﬂﬂlaﬁiehet‘  ef Gttiﬂileihahme sendt‘eme. The CSF
ehdl het ehew he whim ethhmtheeytelegie di’meetetﬁ’ehg hht eveelﬂl htie ie the heet ﬁt. I he met
eee e W t h ehtthedy hehig eeht.g This eehettteh eehlldl heee been related te her  
eeeeihetiem thehgh this  he preeeh exelheieety,” Pet Ext 12 at 83

   
   

   

 

 

Petitieher else see D1: Steven R hehthtte eh infeetteue theeeee eeeeiehet at the
Cleveland Cilhtieg eh ﬂee heme deg:5 @etehet 2, eeee Pet Ex. 12 at 2szV Dt. Sehmm meted hm
wettehet meeﬁe'edi the WV eeeehte in hm 20mg end thet she had theta]! heme pehy with
at: eehte eheet eherwerde gig He  thet the “[hﬁeteﬁi and  22.3;  e dtegheets
ef Geiﬂeihahehe eyhdme WherQFteﬂheh vetteht,  Chmteeﬂtyg [It] wehdet ehetmt. 
tjehmtea teetell   :h diemeeie a theheh we heee tithe ehppettthg teh emit
teeth the date the this emth f”  at 45 Du“; Sehteitt htrther   wet he “reviewed
phhheehy eeetlehty the   Thee am muted tS-Qh memes ef hemellegie eemeheettehe ef
ELth eeeehte in adults eh the ee etteh e temtteh te eeeehte ih thte patient with e tempemhy-

aerated veeeihetiehu” 

     

 

   

 

   

 

e eteeuge De. Kuehzllet he she he mﬂﬁ eee that the ee t e ehtihetttee Ileh ee 
thie teet wee etdleted ehd the results were   Ex. M at eeet .

 

 

 

M

Om Qcmber M5 2am, Dr: Sghmhmr  mart ﬂag physﬁaims at m Clﬁwﬂmd minim felt
m WWW? had “pmsibﬂﬁ mammaan [MiﬂleraFishaﬂ vawimt” Pat. Egg 3 art 19“ A. mama
@phﬂmﬂmis am by  M. @9le, W5 an  225 mm  a remixing WWW
nerve 9am! and]  @sia in ma 19$an 91? her Heﬁ ﬁhﬁﬁk. Dre Calm mm that peﬁtﬁmsr hm
 her sympmmg in her maipt @f the HPV vaccine. Pet. Ex. 33 at Mall 5. Anaﬂmr m
@f’ we brain was Named m peﬁﬁmm 0n Dambar 5?? 230% ahawi‘mg smblg Mammal
the maxim Ingram gimme tha Jam 1% 2%? My, but the  alga 
what vi“  N‘ m a. My Mmed am May 3%, 209?. Pet. Ex. 2 at $8; Pat. Ex. 3 at
34. smatmar umdle a; a SPECT mm scam 0n  23, mm: ﬁlm did mt Shaw
gigniﬁwm: interval dﬁmgeg when r  m a study pﬁrfmmgd m1 BMW 1155‘ 29%. Pain
Ex; I? at 6%

 

 

 
   
   

   

  
    

   

Hm a, mm; by Era. Rim ﬂaked   2h 2m& ShE mated that  (1mm wnﬂiﬁmm
 suggaﬁive @f an immmmiﬁtemt ﬁmmmg @mditiem mast mmisﬁﬁm wiﬂ’m @hmnic inﬁ
dmysiimtﬁmg my 217% Pat, Ex» 2 at 11391115, During ﬂm game visit, yin: mgr inquimd
as m hm” initﬁaﬂ diagmgis @ﬁ‘ @wiﬂlaﬁmaﬁamé gymdrmm Di: Rim mm 1m mg 6B8  ”

5: by Dr” Laban whiﬂe mimime was bagpimﬂizwl, and M @116 may   ° °
 3’] by Dim Rim wem mansigmm wiﬁh NEW cmial game VII  E m 14.
Peﬁﬁﬁamer aim  wheﬁha‘ ha  mmdﬁtiam walla [kg '1 m 1131? I-EPV vamﬁmﬁim
that she waived 42 days pﬁm ta her hmpﬁ'taﬂ mmm in April ﬁﬂﬂﬁ M; Di: Mum;  ‘éss‘ﬂ mat

paﬁﬁmmgg pmggmmﬂmm mat the ataxia fm an immmm m vmmmadﬁamd   @

 

   

 

    

   

 

 

(Em March 1% 2m, patiﬁmer gaw Dr; Sahechm in a f®£ﬂ®waup Wig-13m Pet, Ex“ 3 at 15“
Dan Meghtw mmd that  ’ , i’   has mmw 3mm @f’ her sympmmgg” but
31mm that her mptmms “@9de ha 2mm m hm prim" higtmfy 0f Lying d Shﬁ i3 an ma,

which is helping? Mgbig and Lyﬁm” @

   

 

ﬂ Pﬁﬁﬁmergg @mgyaﬂng  aw Magnum

0m Apﬁﬂ 20,, 2m 19 paﬁm’m pregmoed m Rahal-t Cg Eﬁckgzm, MD” an @phthﬂmehgigtg
Whﬂ mm that mtﬁiamer Wmimnad m have facial paraﬂysﬁs grime having GESB Pat F“ , 38 at 3.,
Ha mm mm left Emiaﬂ weakness; dmnbﬂe visiam vmaaﬂl diplapﬁa, and mum: hypertgmgim. 11g

 

 

 

Paﬂiﬁamr wag mmﬁmd by Steven Aw Teﬂim, MED; a mumbgist, an May 245 m E. Pet”
Ex! 33 at 1L Dr. Tﬁﬂiﬂm mm mm: petitier had a mmal ear 6mm and that Em fagﬁal nerve
fumme was mammal m we might and} Mg 356 an ﬂm Raft wiﬁn mﬁduaﬂ  and symmkimsisa
@ It was mm that petitime rmeiwd the; HPV vmma 209% and ﬁrm Wig ﬂmmpy had
ham   in mm» m Dr. Taliam Lin Emit he ii};-:§;11§zﬂ m ’: 519m Gf  11mg» jig

 
 
 

    

@m May 8, EMS; Warm“ a: v‘
 waakms an m left sﬁda @f Em

  

axmaﬂ [@gﬁw @ﬁ‘ihe Raﬁ fmiall mews wiﬂm @hmﬁc demawatﬂobm @351 4.

112

ﬁn July 3% 2m 33 D12 thmhtm inﬂated n   EMGiNCV hf mtitlnnnt’n hilntnrnl
thetnl mntnt nntvas whtnh shnwnd nmln “ “  elm lntnnctnt and lnw ntnnlltndlen 
wanna nn thn lath @nnsintnnt with  facial mummthya Pet. Ex. 55 at 5—60

 

 
    
 
    
  

     

At thn    tnntittnd  I“ : is   We at ﬁn SEN 3mm
with nnn slide nt‘ hnt mnnth ‘ Pntltinnnt nlnn  
and nyen Lt. Shn explntnnn that hat eyes “tn

  

   

that the has pnttnnnnnt nerve   9f he? 
nnt hath in tandem nnytnnnns” 133; at ?, Pntttlnnnt  thm the  ring hing  her
andﬁtnty names  ndt it; at h. ln 5; nntn hntn her twin nlnginh Dam Eﬁﬂkmm hated

 
 
  

April 29% 2M3? he s that mtttﬁnnnr hm had an, inmmplntn tat;an ftnm hen Mtllnnh’lnhnn
 nt‘ GBS and tlmt lint tetldnnl injuring tnnlndle thctnl  (hill  f. wntnn cm the lntt
ninth delnyntl nynﬂtn tlnsunn an the lam nhtnnln eye htttntlnn (wnm nn the lnh}, dnlnynd nyn
maven“:an institth dnuhln visim and reduced  1554..
 by her tnjntinng pantinnnr twttt‘intt thnt the Mutated t‘tntn law nthnnl in Mny Zhlh, and
thnlt the hm  in July 2MB at 22“

    
   

 

V. Emrt Ttimnny and Annﬂynh
As Stnnnnt‘ds nt’ Adjttﬂtnnttnn tan a Cnnsnﬁnn Claim

  
  

 tunnel” ﬂan Vacating Ant pntinnnt mutt pmvn ether {11) that that
=- in; an itth talth within thn Stamina htjnry Tnhln == nnnnmndlng
lly mnnn by n tnnntnn (a

Tn ﬁctive chm
nnfthtenl n “Tabla ﬁning:
tn we nfthn tanninntinnn in  nth n2? {2} that het tnjnty was
“nnna’l‘nhln lnjntywts  §§ Shhnaelhﬁnttltthh llictilj; § 3 Min) an amnnttw by 42
(ERR § lthm; it lltnttlxctﬁtm; sen nigh Mnhmlyﬁe hwy ﬁfﬂﬁlﬂt & Human Snttn,
£92 End 1315; 11321 (End. Cit. mm};  ,. l.  , n  I r    440 F.3d
Eli l32© (Fed. Ch: 2M6}. Sincn nn tnhln nanny it nl egntt in nanny pennant: tnnnt ptnnn
nnnnnttnn in tam.

     
 
  
 

 

  
 

 

 

 

 

 

 

    

 

 

 

:mmi by n  ntthe
 592 Fﬁdl 113159 H321 (Finds Cit:

2mm; § Ethnn-lhtntilh Tn dn nng mthtnnet mutt pgnvidn: “(1) n mndinal thnnny mnnlly
cannentlng thn vnwlnhjnn and thn lnjttty (23 n lngienl sntytnnte {if  and nﬁ‘nnt thawing thm
the nnnntnmtnn wnt tl‘n tnnnnn t‘nt hm injnty; and (3) n nhnwhng nf n pinnhnnte tampan
mlttlnnnhﬁp hntwnen thn taminntlnn nndl lnjnt’ya” m M3 F.3d at 11‘389 The  
nt‘ thn Widnntn n, , ,7  mil tnqnttnn n pntitlnnet tn demnnsh’atn that it in “mate likely than n l” thnt
the vnncﬂne mantel hen w jntyt Mnhntlxg 592 E36 at 1322 n2. Ptnnf nf mndtcnl  it nnt
13$ande    Hlﬂt & H  93l Rﬁd 86?, 8?3 (End. Cir. 199B.) ln
pnrtlnnlnrg pntltinnet must dntnnnntmtn that the twine m “tint nnly [[n} hut fnt haunt nfthn
lnjlttty httt nlnn n 5n n] thntnt in httngng ahnnt thn injury? m 592 RM ht l32l
(qnnﬁn Sh   thnnn  lnﬁ thd 11344g 11352-53 (Fed, Chm lhhgtt;
 f thnm 3% , g 451 F.3d l3§2a 135$ ﬂint. Ch. 23%. Thn
nndnmgtnd mnnt @nnntdnt thn man “an n Whnln” and may nnt rule ln nnthinnnth thvnr nnlely
htttntl on Whitinnnntn nwn nlnitnn  tinth lay medical tnnnttln nt mntllnnl npﬁntonu” §

l3 , ‘  QWEM 1135?,E 1362 wad. Ch: 2%)), Hﬁwevefg

_  @f an experfs cammgim  m exigtmg dam @mlly by the
m M @f ﬂm  , V, Weiaﬂy i1me 315 simply m great an mailyﬁeaﬁ gap 

dam and ma aphnicm :- ”  88 Fad. CB. at WE {gaming .. 
522 US” 1146 {11997)} Weighing the raﬂatﬁive pmmivgmss Q? .':r‘ "
bamd m a partimlm' e S maﬁbiﬂiﬁya is M @f we averaﬂll whammy  

      s Maberllig $2 FEM at ﬂ325=26
 mﬂmmy 9% Mm 911 meﬂﬁlbillﬁty

   ;:  Saws 663 F’de @423 125® @aﬂs
 Emgmmﬂy explammd ﬁlm 59mm   
msidﬁr we cmdlﬁbiﬂliﬁy @fexpeﬁ Wimgssas in m :1 pmmms fm‘
Vmimg Act”;

 

Wham bath gideg Qﬁ‘ar @Xperﬁ 
@mdibiﬂﬁty 91? ﬁne experts and the mﬂaﬁve

      
     
 
   

   
  
 
 

 

  
 
  
  

 

   
     

14

  ﬂastifiwi at ii
quaiificaiimg and iggiimmy @f @3931 j . 

11.; Paritimer’ Expgrtg

 
 

 

g: twa far pﬁﬁﬁiﬁﬂﬁi‘ and mm far mspmciam The
  , we    beimw.

 

 

 

iii

Steven ii.  Mich is a mmbgisi and me if 
TL ai 3119 He is mam mmiiiigd in. memiggy and is @uri‘eiitiy in  ‘ 
Eimmﬁgid, Miai‘nigam. Ti: at 32., Dr» Scinth  mi saiwai at m CMWQ Mimi

Schmi in NQEﬂ‘i Chimgag mid  in i931. Mg He m mmpmii @ @myaar  
 gimme 3i 

   

 
 

   

  

m Hmpiialg and mmpﬂeied his midﬁmy iii mumiagy at Henry Fwd
Haspimi in Emit, & at 3%“ Di: @hwhtm than mmpigmd a feiﬂawship iii ciimicai
mumphysiaiagy at ﬂ‘m Univaivsiiy @i‘ Michigan, iii, Aﬂm‘ his feiiowsiiipg iig want Siam privaie
 @ Dim Sehmiite‘r i3 gummy mi  Emmi priial and an Li“. mfesmr
@f“ mamiagy at iiakimd Beammi Madman SthL 

(2i Hismry ®f pai‘iimﬁis iiime mmmm

 

 

 

 

Dr, Sainmhiﬁia testified that im first saw paitimer @111 May Mg ZWE Wham sine  i 
6% him with wimpiaiiitg @f’ faciai  $53. Tr. git 325 34s it was big male iimt gamma?
had a “31mm 33f   ‘ J wmisﬁng (if a i‘mial dipiegia ©i° bifaciai wgakmme Li;
(Na ting 3mm Dr, gamma:- mm}, mm he mniimued to faiiaw peiiiimgr‘s madimi MSﬁQEfyS,
including liner claimed diagmsis ©f Lyme _ u He mm that he fail: ﬂing diagmsig @i“ Lyim
di  was unlikely, but pgii’iimer  8 :‘ix: ' :27 mm mmm Tm at 35“

   

 

 

    

(3i Diawiisis @f peiiiimaiﬂg mindiiim

 

@fpetiﬁmam injury ‘I’  mi his
m hisimy. Ewing his Warm
 @i‘ Gmiiﬂmiii-

Dr. swam» mam an @pmim   ting _|
@iimiwi   wim petiiiﬁmm midi a twig“; @fiiei 'i' i,  
DI: Mae m miaimﬁd {that “$26 MillerelFiainai variam’i @i‘ GBS i3 “a Biiﬂiﬁaﬂ 
Emé swimming whim Em distimt ciimicai Iii   areﬂexiaﬁ“ and
@phiimimamf’m Tr. $11 6i He  :‘i hawwm m it i8 mat aiwayg 

     
  

 

 w haw ﬁne

   

 
    
  
  
 
 

 

magma @faii ﬂaw fea 1:. iii a mi, Ti: at 3% Di: Siihegiiier @xpiaimw that: a patient may
have “we at Ma Qf ';  i  fea ‘ him mt mssariiy have    in

mgng m  @siﬁ peii‘iimer a mndiﬁmg Dr. Sﬁhﬁﬁh’iﬂ“ inggiiﬁad Elm
mmidemd a viral m m-vimi @iiabgy m a mmhmigm miaiﬁd iii Lyme 
peiiiimarig gmpmm, Tm at 36., HQWWWQ after rawiiewimg ma wards and 
imfmiimas disme spmiaiists Di; Nadgimamy Wm Emmi aim mieiwd peiiiimei’g meﬂicai iiiﬁme,
Dr. Swimmer felt that wig ﬁiaﬁgsig @i‘ Lyme iii  maid mi be mmiimmde Li, At itim mining

Di: Sahegh‘ber 1% mm His was Ileﬁ; a pmbabig :93! @SiS @i‘ Gumﬂimnaﬁmé syndmme m a

 

 

 

m Maﬁa ﬁS defined m “faiiure 9f mmuﬂai mmﬂimiim; heng @f minimum Mame”
 "  at Hm.

1“ @phMmpmsis is d©fin®d a3 8  mime eye Wiggles? if  

“2 Amﬂgxia i5 d©ﬁi1®dl as am “ i,  iii mfigxes.” Dimide at 13%.

i3

 

  
   

 

 

nntinnt nf Gnillainulhnn‘é Willnt—thtt variant}. Q, Pnt Ex 56 nt l-Za Eln  that “givnn
ﬁlm [  hnd the  nntnn invnlvnntnnt thn hnd ninn nnntplnintna i think hint ﬂan
Millnnah‘inimn  nt" 638 n ntnhnhiy the mntt likely nnunn 5 a a f” Tn nt 3%

 

Dr; thnthtnt  the hnnis Jinn his npininn thnt the hiillnnFinhnt vnrinnt nf GEE
 lihnly ﬂit pmpnt dinwnnina at he ennlninnd that the nntnhtntpnnl fluid nnn ht nnnnnl with
than MillnraFinhnt variant nt" 633 dittng thn ﬂint inn dtyn ntthn illnnnne En. En 54 at 11. He
hntthnt ntntnd thnt thn rnnnltn nt' nnt’nn nnndnntinn staining may nlnn inn nnnnnlg and Fawnvn
remnant (Whinh ntn nnntntintnn n " 63%; TH“. at m) may nnt hn pmlnngnd, hi; Pets Ext
56 nt 2. Di; thnnhtnt nnii‘inti  nnntinnnr hnnl n symptnm nnntplnn following tint Fnhtnny
21p 2n)? vnnninntnn that wns nlnnnnt tn 3 clinical dnﬁnitinn int the Millntsliithnr variant nf @833.
in at 659669 He nlnn tinted that hn hm ml  Wig  tint pntitinnnt and than the hat
tntnn impnnnnmnnt with the therapy. Di: thenhtnt tnstiﬁnn that “the intntnnntnnnt nhn had was
mitten with thn [EMillnnsFinhnt] dinmnsin; mhnnninn, why wnnlt shn itnptnvn tintn it,” Tn nt
$1142!

 

 

 

 

 

 

Dre, thnnhtnt l ntl thin he helinnnti it was innit likely ninn nnt that than  
nanninn niggnwd nntittnnntin nymntnnts, In hi rennin, En, thnnhtnt  "  thn “it in mm
ntnhnhln thnn nnt, tint [nannnnntin] fnninl diplngin and ntnnnintnti sytnptnnn hnvn  "  ﬁntn
GBS syndnnntna @t' nntinnt which  in With  Gnttinnil tanning?” Pet; Ex 56 n5:
1ng tin t‘nnthnt ttntﬁ  “[ghvnn hit him nntnm at" tnnninn fnllnwnt hy the nnnnt nfhnt
nlininnl   with nngning Ennian nymptnmntnlngg symntnm cnrnplnn ntny hn 
with n Millntet‘inhnt v ° t nt GBS syntmrnn”  nt 25 % he did  his  Eta
thnnhtn tinsnrihed thn s   nntnplnn nfthn Millnrahinhnt waninnt nt 638 at including
“nnthnltnnplnging ntnnin nndl mill  ii He nxplninnd thm “Eijlnnnnnpintn fntmn nt’ Millet] Fithn
Syndtntnn cm he nnnn withnnt 

 nt thin.” E, In  hing Whthan nymntnnn
nntnpinnﬂ ht :. d thm them nm dnnnntnntntinn ht” nnﬁtinnnt having tight nppnt nnh’ntnity
nintnninnn, l .  ity ninntninnnna h   Enliis phnnntnnnnn9 nsymmnny nfthn
nynhmws hi1 ., t  ,, V.  nnnnnh. D12 thnnhtnn  , V at that thn dnnnntnntntinn “new
nnnnntt ﬁnial dininging shnw nvintinn “with minimal, and nthnt nngnin nlininnl symntntnne
[Pntitinnntin] initinl nntn did      
nintnninwn Rnﬂnm my tint nlwnyt he inst in this Winnie,” @ at 39

t4) hintinnl ilhnnty

 

 

 

   

     

   

  
     

 
 
 
  
   

 

 

   

Dr» thnnhtnt explained hnw  il nnnld hnvn ntnn nniﬁiﬁnnnt’n nnntiﬂnn at his
temtt ntnnt, “tilt is  thm tin vnnninn niggan an nntntnnntnte tynn tnnpnnnn tnnnlting in n

 

innit nf nnntn intl tnty ninnnynlinming  whinh hnn ninan pnnnnnnn
nymptnnts nhinh hntn m ” Pnt. Eng 54 at 2; Pnt Ex. 56 at 2. Din
thnnittnt  tint “with n A    t   

 .sl nt innnnnn mndinted l which lint l her hit ngning tnnidnﬂ fnnnl
nnntnlnginnl dntinitne” E?) He -   nn ﬂhn nutth thn n‘nntnll time WW nnd thn
nlininal nymptntnn thn we hnvn, which at‘n nnt nnplnined hy any nthnt tnnnhnninnf’ pntitinnnt’n
nnnditinn m an hnntnnnstnndintnt inmtinn tn nun  -. . tannins, “in at 39$

 
 
 
  
 

 

 
  
 

 

16

(S) hegieeﬂ Sequmee ef Geese ehﬁ Effeeh

hm hie  repem [he Seheehﬁer explained ﬂeet the Geedeeh veeeihe “highered eh
eutehhmhhe W reepehee reehhihg hm e fem eﬁ‘  '  hiﬂemmetery demyehheﬁhg hempehhy,
which hee predheed  eympheme Whieh have meshed he hails hme . q. . a” Feta Eyes 54 et
2. Deg Seheehfm themed them Dr. heheh had 1th that peﬁheher heel e elweie peemteﬂen ef
GBS with faeﬁe] @ﬁplegie and hihheeeﬂl ermieﬂ nerve   delays. @ m: Seheehﬁee  ,9
hm hm heeumehﬁ emergehey meem eeeerde demented hm pehﬁeher hm “ﬁght wpper
 ehmeiheeeﬁ Heft lewee exhemhy ehhheihﬁea h  Bellﬂ’e ehemememeh, 
effhe eyehm'eee‘e hileherehy email ell he”, E; He else stated '1::‘::  the medlﬁeeﬂ reeehde
meted they: paihehee hed   ,. .  efthe feeielﬂ my eeheery dehehe,
weelmeees eﬂmee   elhmeiheee e‘f he ﬂeh leeeer mh‘mﬁhg eight upper hem
Based eh hmeee WSLQIIESQ Dru Seheehter stem in his  '  Whether  m have
eeeteihed “an immune mediehei him ef when which hee heh heir Whh engemg reeﬁidheﬂ feeell
hemlegiee] deﬁehe,” he. Exp 54 at 3“, He  theft hheee waging residual eympteme we “felt
  feﬂlewhng eh immune mediated eyhdmme ,,   he the 553:: \ « in VWﬁms fm’
whieh we eehtimuee he suffer engeihg eimhhhy te “hie the; end felt he he peheehehhw E
Regen‘dlihg Lyme '°  ee hehag ene efﬂhe 27:7?  2.; 0f Menage eymp , a
that a number ef  emeee hawking phyeiehee heee epinee hm 1'

   was “queeﬁemhﬂe ht heeh“ 1h

 

 

 

 
  

  

         

   
  

 

 
   

 

     

 
 
 

   

 

Seheehm 

 

  
   
 

 

@h ems 1:: ihetieha De; Seheehter  ‘ hm jeehhehee hed e eempﬂex medieeﬂ
hietery ehdl ellihieel j  ehel hm “there was a : 1 time mm where ehe hed e

 

eEeee  * ef eympheme e eemplee ef eympteme fehe _ , he veeehueg withhn m ﬁempemﬁ
' . "  helpful in temme ef Jawjareg ehem whm the :7“  eehee may he fer hem”
eympteme” Tr. eh 5h Dru Sehmhter else heeﬁﬁed “chm where wee he k:  erﬁieﬁe er m
shady thm led hhh te hie ehheﬁeh eh eeueeheh hm thh 4 hut whim ‘hhere ﬁe evidenee he the
'iegaj-‘eLizure of”. peehveeehme ihdheedl 63$” ﬁnehidhmg i111,” Tr. eh 6h '

(6) Thine

 
  
 

    

 

    

 
 

 

Dr. Seheeh‘ter  "  that t9 e   "
that the emet efpetﬁﬁener’e f1an {a  _  ‘-
 1! week te e  99 Pets Ex. 5? eh II. He mstﬁﬁee during the hearing hm the

 xiii: eeeumihg “within e few deye he eeeeeel weeheg” Tr. et 3h

i?) Review efﬁhe 

  
 

   

 

Peﬁﬁehem‘ underwent a 1,.1:n:.:tﬂ,1;a;  eh We mien“ he and eeem. eher her   
The preaeeeeﬁhetﬁeh We helludle an MRI eeheheteﬂ eh hem 1h 29m (net helmeed in the
reeeedh e hreﬁh W @9de en Oetehm 289 eeee (Pei; Ex; 11? e1: 9% end an  ,, V
petieieherge heed 4.1  eh Qemher Ei 2393 (Pet. Ex 11? at 9%), The ﬁne: MR1 hepe
wee ﬁled in this W9 eh Oeteheh 283 mm  :. eehdlwe‘ﬁed en the  sheeeeds ee  in:
with e emdy perfehmed em   '1: her I15S 2W1 (net eluded! hi the were), “[ﬂhe intemeﬂl
eudheey  and erhihﬂ eememe are within hemmeﬂ hmhe _ a . i There ﬁe he evidehee fer
ehhme leeiehe wh‘hhn the hmih ehhehmell grim '  :2; within the herein ehyme er
White end the CS?  '   ‘  °   Be eveheheh ef ﬁe

 
 
 
    

 

 

    
 

 
     

main and whim withgvmt damgg sigma prim may.“ Fag Ex. W m 9% Dire Smmmw teaﬁﬁw ﬁlm
W msults @fﬂi’mﬂs m1  , ._.‘ .;:. ta bg mammal. Tr“ at 86., The    mudqu 931 megr 155
amp aim yiﬁﬂﬁad mammal} madman Peri; Ex, B? at 96; mg. m 865%?

   

Pmsvaﬁcimﬁm   were sandmch cm Apriﬂ 5 and ME, 2am: May 3135 2139?;
Jam 1% 2m? and   E gm? Tm: m: SQ. A brain CT m was ammde an April 43
ZQQ’E Whi©h Shﬁwed mama] mums Pet EX; 1? at WE. TEE April M, 2%? m mfemcﬁg an

 

 

 
   

ml» "  that W mm}.  an ﬁpriﬂ 5, 2m? (Pm ﬁe M3 at 1155), fm wmpmajtive pmmm.
Tr; at 90, T116 MRI mm? diam April M, 29%; states mm “‘th% is mild;  lri'jm

wmem 6f mg m! imﬁaeamlmlm amuﬂiﬁ nervﬁ wmpllﬁxgsg mg biﬂatemﬂl ggﬁnﬁmnﬂate

M, and this MWﬁmg partial 0f the fmiaﬂ warms  My; Thi is ﬁlﬂighﬂy mare

H” J  than mum m   far physﬁdagﬁc vmuﬂm‘ @mhammmmﬁ Tm at 90; Pa Egg,
m at 115$“ Dre Salim:th mﬁw  Eh " ” ' ‘ cement am this him! i mmm
wiﬁlh his @pﬁmiem @131: ﬂhm was mm mm 9 ' :: m1 owing mavmﬁmmm Try at
924. Amrding t0 Dru Scheﬁhterg an   @111 m m demanﬁmtes a newer “MW
pmwgs” and “amive imﬂmmaﬁam” which Humans ﬂm mate is a  afﬁne blmdubmim
War TEE at SE 9

 

   

       

  
 

 

y 3% 2%? W cadeer am peﬁﬁamr’s brain and

 

Dir; 8&1th mmﬁed 1m ﬂing 

 
     
 

    

n    m tﬁw W ﬂamed arm Ap 1133 299% shmwd a While
ap  “  fmiall Emma is” Tim seventh gmmial mama Tm, at
8&8]; Pet. EX. 1‘? at “Hg The   “i, 2%? MRI shawgd Wm "1 ,-LillU‘L:é‘IIli which

 
  
 
 
 

 

awarding m Dr; Sweaha
Peta Ex. 31? at 66g Mm 
i‘Wlf‘ﬁ  a l“ m:

Us?

11km tha   Wm WM “Ming dawn.” Tia m 82;
 63mm WWW
  vmmatﬁgm TE. at 8?

 the facial nerve    DE; Sshwhm testiﬁad that it is @ {mt that is
“dam t0 ahwﬂg the ﬁniagﬁty 0f ﬁlm finial Kama” Tm at 'ng H® gxplaﬁtmed ﬂint   m
affem aha amen: cmimg @f a mmeg whim m aﬂ‘m‘ WW5 “the ammll mm m the wiring afﬂia nﬁﬁm
is magmas” lg D12 Schwhﬁm temiﬁed ﬁrm in pﬁﬁmer’s  “she had “both damele
and axmaﬂ ﬁnvglwmem whﬁeh suggests a mm signiﬁcant ﬁrijwy m the nerve with a W
pmgmmis i111 mums @ﬁ’mvmg” Mg, H6 :42;   whiﬁg ﬂiﬁ EMG study sham ﬂw 
m the mm WW6» it am mt  ta the Gauge ofﬂm imjmyg @

b) Dr. Axdlmd
(111) Medﬁcall Baakgmumd

 

 

   

 

David Alliém Amman Mums iﬁ a, @ﬂi’mﬁcalll immummgﬁgt trained at MSGM Umivemﬁy
meﬁmﬂ) mad the Naﬂimalﬂ Eliminates @f Healths Pet. Ex. 89 at Ila Ha @Maimd his 

   
  
 

d : at the Univemﬁﬂy @f Miﬁhﬁgam Medﬁmll Salami. Tr? $6 Dun Axelde mined in internal
m wing at the Umivgrsity of Emma Md than at William   amt Empimll. Tr. 9&9?“ Hg

 

wmpleted a fellawghip in mam, immumﬂlggy and 1:27;; @337 at Meﬁﬁﬂﬂ Uniwmity and
amﬂm” tam yam at th@ Natiamﬂ E: @f Emmi! Ilia He W aka & primipaﬂ iﬁvagﬁgamr m
the Walla? Kw  Imﬁﬁmm @f M . 7 @mhggda) and his  Wcipm’gﬁ in wwine
devgﬁgpmem E at Eggs Dr, E;er cummﬂy hands a visiting famﬂty appaﬁmﬁmmt at Pam
Siam Emmy, Tm 112?=28.

 
  

    

18

i2) Diuguusiu uf Peiiiiuuuuiu Cunditiuu

 
     
   

Din, Aueimd upiuiuueul um pﬁiiiu mi ﬁum uitiiuu u Edge, m uuiuimmuuu
muelug mm m" u muqu um ui‘ uni uuduuiyiug dumyeiiuuiimg uiuuiiiui.
Put. Pie-aimequ Mumi'umlum at 1? 4; Fete Ex. 23 ai 35, During hiu minim he 1'
um um 31 memiugiui and was miyiug mm the mudicui muuuuu uf mutiuuuriu mating phyuiuiuuu
w.  imam“ diuguuuiu uf ma Miilui‘aiiiuhuu variqu uf GBS whuu iug iiiu upiuiuuu iu iiiiu
r   Tu, at iiiﬁsﬁi’.

  

   
  

(3} Mediqu Timur}!

D1: Axelmd pm  the ﬂimry 9f muiuuuiur mimicry Eu explain how iiiu WV umiue
wuid muse GES (iuuiudliug the Miiiui‘uiiiuiiuu variqu 01? 638). TE. at 1493 Muieuuiuu mimiuuy
has bwu iiuﬁuuﬁ Eu bu u “uequeucu uudi’ui‘ uuufuuuuuiuuui humuluw  h an uxuguuuuu
ugeui {fumigi uuiiguu) mud uuii‘auuiiguu g m tine duveiupmuu‘i ui‘ tiusuu ‘
diueam fium umtibuuiies and T @ulis ﬁlimuiudl imiiiuiiy against me @xugeuuus 7 
uguiuu uuiﬁuuiiguuam iu iiiu expert wepur’i, Di; Axuliudl exuiuiuedl ﬁlm “[ijmmuuu mums
vmiues dupeud upuu the indiuidluuiiu immune  uiuility iu mugiizu the umim as u
imeigu  am Put Ex. 23 u: 3. Thu “iiumm pupiilumuuiuus uuu time   vuuuiuu
uuuiuiu 33 iu wiiiuii tug human iimuuuu  mug iu pruiuut uucuiuuuud
dividuuliul iuuiuuiiug the Li and L2 pm‘iuiuu. Simiiur suuumtuieu um pugsqu in ii myuiiu ui
the uuruuus syme  “mu tau ihu myuiiu and   is a yummy finding in uuuuimmuuu
dumyuiiuuiiug disuruuuu” Di: Muimd uxpiuiued ﬁiui “mine [[i-iPV] virus  

  tu ﬂuuue iii iiiu human being mud ii‘ yuu duuuiup an immune mpuuuu iu iiiuuu
 which iug, yuu kuuwg inuw the vmiuu wurim a m w ., umu u chmuu iim it @uu utiuuk ilie
" iiuuues” “ii: ui 1%,, As a remit, ﬂiu uuiibuuies um   dwellqu uu urn immune
iuupuim iu time usuuiue begin mu damuge ﬁlm uuumui ii:  " “ ' s
puusibie dumgu iu mu mwuuu 337me Lil um i113; Put. Ex. 43.

 

 
 

u
i
u
E

 

     

m

   

   

 

 

     

  
  

 

  

Tu

 

 his iiiuui'yg Du Axulmd ruiiuu uu um miiuiu by Wuuhurpiuuuigm winiuii

   

durum ,  ,
ui‘ ihu myuiiu buuiu puuieim Arid um puriﬁuu uf ﬂue myuiiu busiu pmiuiu euqu mum uuiiu ﬁum
1:  buiugu iu mupoud when timy     with that gumui , a . a in uiiiw wuudug iiiu
cuiiu =- uuii mum's mid uu’iibuuy Ti’ ' ﬂu mugiiuu the WWW um mye uu may  
time mumms um ﬂue  vacuiuu” and. same dumuge wuiuii may iuud ﬂu uauiuuu iuj‘uiiuu uuu
  TEE u‘t iii?»

    

 

 

@u crusuumuiuiuutiuug Du Axuiiud um aukud whether there wuiu any mimui muduiu iu

suppuui hi3 iheury iim the m‘i’ umiuu ur my wmpuueui uf tins HF? uuuuiue uuuidl 

eith @133 m time Milieu-Fisher  uf GBS, Tu, ui 143‘ Due Axum  tiiui Emu wuuld
it the imam in risk wuqu

uui em: Eu 5% any animal muieu um. iiuuuu upeuiiiu iuuuuu 

 

 

   

 

 K

 

 

 

bs “imsssdiisiy smsil” and it wssﬂd “be my hard is hsss smsugii mph sisss sf aiming ts sssi
that mm, which i a, w a 3 why ms spidmisﬂsgis sﬂstiiss ﬁssgi; Essip my

{4) Lsgissi  sf Cssss mid Eifssi

 

Dr: Axsimd ismifisd Hist Esssd ms the iiming sf psiiiiswis sssst sf sympisms and hes
ssssipi sf tbs ﬁssdssii vsssins‘iism “it   ssiiss” ﬁsm as iimmmsisgis sisnﬂpsim aim iiis
ssssims mambst is pssitisrmssis injuries as has bwn rspsrtsd is this msdissi :na.  Tr, sit
ass-s95 Andi  “there were sniigsms m     st: “ms ssssims that were similar is
masses sin ﬂis hum Wye And if tins m ysu
smmm ihsi sis mamas is beﬁts yam may @ﬁfﬂd up Wm 
humus bsiiiga” ii si W99 Di: ﬁssilde iss‘tiﬁsd aim; is siss

 

 

   
 

 
 
 
    
 

ssssss sf " isnssss sssditism, stasis as Lyme  
tests libs   said bssissisg Em  miss suns Ti: st 15s.

 

 s‘bsm; wiiss W sf isssﬁsn His wsuii sspws is sss» as as immunslsgisi,
isth s. rssstisii ssswss iii isspssss is s vsssiinsg DES Assimd tssiiiisd slim line ssst 5: is ms
the dsssispmsm sf s pigskist sssh as sin iiii’f!    mass, and than ins issuid sxpsst that
pmbism is “ispsr sf?” swims ihs whims ssussd   1'.  Tia st i§®~5i 5 Ms ' ‘
hswsvssﬁ that tinsss wss ins my is grammars sissii’nss pssitisiisr 31% mm  f:  :  
ﬁns  vsssims in this sass. gs; Di: Assimd tssiiiisd ﬁlm as me mm: in isms time was
an impm‘ssmsm is psiiiismss’s slimissi mm ﬂisi   iii tins ‘   -‘ °

13s; @ as 1152

pmvislsd svidssss sfpstitisnss”s sﬂimissﬂ ssmss that was ssnsisis twitii sh

thm gusstisssd sbsst pssiﬁsnsris miss   whiin imsvs isdissisd tissi issss m
psssibiy s prim immune pmssss assuming Di: iser tssiiiisdl that the pmssnss sfiim if .. 
wsuld inst shame his spimisin, Tr. si 356., His spiiiism minis be ﬁrst we vsssiims 
any  itisii. E

(5} Timing

      
  
 

 

 

 

 
 

 
 
 
 
 
 

WI sisisd that “Mi; lsssi M dsys my be ssqsiisdl isr s
@E‘ ssssndm‘y stimulus issjpsnssg which may be

In M Guiilsime Syndmms my mum up is m
:i  J” Psi. Ex” 89 st 2%. DI: Asst simiisriy

in his sspss‘i  Dr! in"
swine ts pmdsss s. msssuissbﬂls f; "
 by iiis dsvsispmsms sf d

 

isstifisd that is wsuid isks st  . ,  is lssk as as immsms ssspsmss is s.
  Ti; st isms. His isstiﬁssi that st isssit sins sfiiss ssﬁsiss ins siiss

vsssimiism suin ss ‘
in his mm mm dissusssd vsssiiis  sisisd ihsi tine ' 'ssi msm‘sd sis wssks Estes Ts.
ssssins {ﬁsi‘is did mi remiss iiis

si i469 And Pssss‘sss ﬂiiis W paitismsris ﬁrst midi silly G
 ‘ﬁsiiii miss hinges” Tr. at Main Di: Axsirssi sisissi ism

 is mush muss tiara; Est s  isssﬁsii. Tr: s1:

 

     

  
  
 

  
 

29

 

Third], ﬁe pinks wk mat ﬁne mindemignedl amine whe’ihm psﬁﬁamef has Wanted
pmmmdlami avidlgme far emit facim linden?  418 Kid at 112789 i9 ShQW Tim: the WV
wagging she Eagein an  2i, 2%? W839 mime iikglly imam mm, a subsiaﬁtiai faimi in
gaming ihﬁ 0mm @fim‘ sympiiims an April 39 mm, as aiiagad by pgtitimer % the Milierﬁigiiei‘
variant mi 6B8 M an mimimmme demyeiimiimg dimrder. @

 

 

 
 

Finaiiyﬁ the paﬁeg fewest that the umdgmiwﬁ amide Milan“  
‘  ‘   8i Fwy CL 1359 M4 (2%); ' * '  a   

 
 

 
 

 

 

  m4 m 13529 mm ﬁed. can 2m; (imiaiimg iim @ Law me pmvideg the met
ﬁgmewmig far   @ﬁmbie Signiﬂmi angaiim dams”), Whethm petiiimﬂr hag
mm ii . :‘i avidmm ﬂaw: m6 WV Wing sigmiﬁmiiy  an mﬂeﬂying

imdlimi ' ii @i‘ am 3; 2m. @

 
 

ism-1:: the inmate @fmiiiimeii$ injury

P@iiﬁ@m@r ﬁlm hen? pgiiiiem fm’ gammma‘tiam gm  i2” 2am, Feiiiimn {ESP Nm
11}, ﬁver the maxi: yam; Miami ﬁiﬁd tine miavmi medin Imam and ©$ﬁifi®d wmpieiimi @f
the maid mm 3mm 283 gm 1L ECF Na 30” @nm    ﬁiﬁd he? Rule
4(6) Rama “(Remit Reptgﬁ stating mat tilig mg was mi Wmaie far campemsaiim ‘ ' 
miiiimai hm mi mam suﬁicimi evideinw mi Within, mdar iii if  pram @f  
4H8 Rm at 12%, Ragsin Rem. at L i? (ESE Nam 311). 131%anth  7 ed m in addiiim i0
pmmﬁmg immiﬁicigm evidence m Simian; pgiiiimﬁr‘s diagnasis mi GBS m the Millinﬁhgr

 was higiiiy miikgiy. E; at i546

 

 
 

   

Tim  iiis  pmaeedledl mm a dial litigatimﬁwiilmﬁm mk Wham tbs mi
 with filing WW mﬁm, Wiiﬁg at {aim 3mm iimg memng m infﬁmiiy remi‘ve m
me On "Navembei 29$ 2M1a pgiitimei ﬂied am  NW ﬁﬁm David Axeimdg MD,” and
:1}: nwdieai  _   mg 2312’ mspmdmt film a mspansive
6W Wit ﬁmm Thaw Pi Mist, W, Mum aim’ng with his mmiwiinm vim and the madlicai
ﬂiwmmm reimmces Mm Dry Leisi’g @xperi mpmﬂis EﬁF Na 4?? (in Api‘ii 129 gm mid May 8,
231% pgiiiimner fiiadl midliiimai swppllemmml @Xpﬁm minis fmm Dr. Aer BC]? Mm 495 52.

Tim spmiai  previmusly respamiiaie fan” “sizing  ggi a liming fm’    14, 2mg
EC}? Mm 589

   

 

     

   

Mspwdlﬁm film mailman? mmmiw  rapm‘i: imam Dig Mist m Maw 3.33 mm
Rapmt Ex. 6' (ECJF N9. ﬁé} A iaw dayg {in i3 Miiamrgs gimme}! ﬁlled a matim i9
withdraw a3 camsei due m his temiﬂmiﬂm by psiiiimer. ESE Na» 6?“, N®W mumei far
petiiieimr mm a mum maiim to subsiimie as mammal mi Ailiuiiii 2]., 2m Tim maxim wag
 mi. ECF N0“ 69, A3 a Emmi @f Witiamﬁg  ﬁf new WWL mg imaging
previmsiy wt far Sﬁpﬁﬂi‘ﬂﬁf 114,, mm wag mminm and new deadiimg  get far tima ﬁlling
0i” addiﬁmﬂ mm me ECF N08 “iii The  wmimd m remiw mitiiimeiig amiieaiimm

«:7 ‘ =  ..  Wmeygi i‘m and] casts is hm prim mmig mi a amisim @i‘i 

 
   

 

   

 

 
     

Q® Rwﬁew @f’ ﬁrm MS and EMGS

 mm 51mm W ﬁﬂlmsm T2: at 1530 He Smdﬂmm if

D2: Axeﬂmd miﬁaﬂ am he 
1% EMS Ma and W   shawad demyeﬂ” ii: wmld bﬁ camﬁgtem with hi3 Emmy

that m immune 5%me mums @ at 31545.

 

   

2a mmmdmm Expert «=- Dra Thaw Lem
(I) Meﬁmm Emkgmmd

Dr; mamas Lgﬁgﬁ: ﬁg a mamimmmemagim and is cummtﬂly @mpmyed at the ﬂaw
Jeffwswm University in Fhﬁﬂadeﬂphiai, Pamsyﬂvamﬁa. T111 16% Resp”: Eggs 0. H8 Emilds @ 2§:a:r:‘;:¢-
  in bimﬂmmsﬂ‘y and Emlmummggy m the Umwmity ﬁgurith Jig Di“. mist mmpﬂeted
fgﬂawghﬁps in ﬁmmumﬂag and vimﬂogy; bath at mg Umﬁvamity m? Zwmﬁm and at UCLA T3: at
16% H6 ragng his medical d8  mm mm Umivemiw @f Miami ﬂ, DIR Lam wmpﬂleted ME
mgﬁdemy in mamﬂagy at Cmmﬂl Medimﬂ Cammg Sﬂm Katmaing Memaﬁam Came? Csmm H3
316% a pmﬁﬁm 51$ Swim“ CMﬁmﬁeall Smffmmcim with the Nmﬁmall Enstuﬁmﬁe @f‘Naulegiea]
Diwrdgm and Stmﬂm at the Ngﬁmaﬂ mgtimas @fHeaﬂﬁha Dre mast i3 an Wading phygﬁeﬁm and]
waﬁks with MBng and m§demsg Tm 11155 H6 is Mardmmﬁﬁad Em pweﬂaﬁa‘u‘y and mduﬂi
mmmlﬂgy and germs as am @di’rfm and Wamvﬁemw fm medicaﬂjmmaﬂga Tr. 1167!; Ram Ex. Q
at 11.; u ﬂy at Thsmmas Jafﬁémm Uniﬁwmity, Dr. Leist is a r @fmmﬂag arm dﬁrmm
ﬁw @ﬂﬁmiwﬁ and cﬂﬁnﬁeaﬂlﬂyabwed  @ﬁhm Fm muﬂﬁﬁpﬂg scﬂewgﬁsm Tr. mum DE. mm
mm that he has mm patimﬁs Mﬂm GEE am paﬁmﬁs wﬁﬂ’n ﬂhe WﬂaraFﬁsher vaﬁam @f @383

Tr: m; 116L629

 

   

 

 

 

{2) Diamaﬁs @f Paﬁtimer’g Qmmdlihiem

Du: Lgﬁgt ﬁpimad that paliiiﬁmaﬁ‘ did mt wife? Mm GRSQ SJ, vamm W? @333 m a
dﬁmyeﬂimﬁmg imjum mad. that an appmpﬂaﬁg diagmgig m WWW mmfmeﬁl Em her was Tm m
ﬂﬁﬁaéﬁa DE. Lagﬁ mm that ha mm m {the medﬁcaﬂ mm m mmh MS @pﬁmnﬁaam imﬂmmdimg ﬂag
mnﬁempamy maximal mm m D12 swashme Tm m 1164. DL Leﬁgt mﬂmd that mama
had evidenge @fmmmall (hep temdm liﬁﬂmiﬁﬁ and m wwme @f  9p m}: and
mﬂmﬁag @ D122. Last stated in big mm ﬁlm Dr. Sahwhﬁw ﬁm saw petiﬁmar @1111 May ML;
2mg m mm mam fbMQWMg PM April] 2%? haspiﬁaﬂizaﬁms 1:17.? that rim with Dan
Saheehmr, gamma“ mad mama! g ' “ty ,  “ ' * '11?! and aim mmdm mﬂéxeg. DE.
mm feﬂt mm peﬁemeﬁs facial W 13? pastavimll @r mlaﬁsd m L.me mam.

my: Ex A at 115m

   

 
 
 
 

 

 

 Mtﬁmﬁnﬁs Emmy Of miﬁmﬂm mimﬁam Du: Lem mm that “ﬁt is always
msgﬁbﬂg w ﬁnd mummies. hamﬂagﬁesg 31me mquemg Smmallsagigs Maweem Wﬁeﬂsa ., . a ma mere
msmsmce af mam hﬂmglagmieg wasn’t? in itself; inﬂame that sum & 31mm Mﬁgy will] give rise m
a mgsammtﬁm immune regpansaa” I41“; DE Exist @xplaﬁmd, ﬁrm the  papiﬂbmvimg i3 mi
  as a mum on? demygﬂﬁmimg fime @r a5 a game m?“ damyeﬂﬁmﬁng mummy Tn at £31.,

Afﬁdg “ﬂaw ﬁg 1% evﬁdgme that human papﬁlﬂﬂﬁmavﬁmsg as am Emmet ﬁnﬁéﬁtiﬁm vﬁm3§ amuseg
damycllﬁmmﬁmg dism” @r “is mmﬁaﬁed wﬁ‘ﬂ‘n demyeﬂﬁmﬁimg dﬁmsée” @ In mvﬁa‘wﬁmg mg

 

   

21

Kmhhhlg with, Dr: tht sththtt that he authhth hfthh httihh dh hat “gh hhyhhd dhhhrthihg
hem]:th hhttthﬂhghh Sh; thh hrtitlh haemat: h: ihhh‘;  heyhhhh dhhhhﬁhthg thh fhﬂt that, ht;
Wh ahhhdy hthhthmhh » . v that hhvihhth’ ﬁtyhh Ilhhh hmhgh thh ththﬂ hf gettth hf ah the
:3thth @h this gﬂhhh, th with ﬁrth hhthhlhgtht.” Th at 11338 Rhgmttﬁhg the hhmhh
witthth hphhthhhlhg Dr. heist  thh t;th Khhhhm mph: “hills hde the hththhh as
hhttthhdl ht he tﬂht mhhrt hat h hhqhhheh hhthhﬂhwB ht itshh'; hhhh hht phmtidh hthhf at h
hththgﬁchﬂﬂy impm’mm watthh ah h thth @fthh 3%th hQMQIGgye” Iii,

 

 

DH: tht hehhdhhthh hh hxthhhihrh mitihhh ht the @thhr mhdlihh]!  
phﬁfhﬁmtet’g  thhhh h: his View; hhhh @‘f the meditth ﬂiththhhh hhpphrts phtttﬁhhhth thth
that thh tth vhhhthh chm gauge GEE @ﬁ' the httﬂﬂmshhhht Vhﬁhﬂt ht (Shh huh thhhhhhh mhhﬁhty.
gag  gt Eh, A at Math

’6

(4) phhhh th Petthhht’t thﬁhhﬂ Shqttﬂhﬁh hf Chum and

 

ht: Lhﬁht hlhh ttttﬁhhd that he hellﬁth thm the ihjhhthh thm hetitﬁaet hhlhghh were mm
hy hat hhhthhty 2h 2m?  it ththth hit hthathtte hat vmhnhtthha Th ht thh hie hthhh
that thh thth thhm‘dh dhhhmhht Witihhetgs heatthg ﬂhhht‘hhpathhhht ht hath? ah 2mm a, TI. ht
ﬂhhhh Dr; tht hhh thhihhhl that the thhhihhl math hhhhtheht @Eﬂﬁﬁhﬁ’gh thahﬂ Whhhhhhs ht
hhrﬂy ah 20% with Whthhhﬁhg in 2M3 and! @049 ﬁg Andi he hlhh hhtm that Wﬁhiﬂmﬁfgh
mmplhihtt @fhhwht htshtthhhhm hﬂt t:  '   hhthlitthti.hhw @g, It is DE... tht’t
hphtihh that ths tymhthrhh hhh thh  ht ﬂhd th phtitthhht’t thth whhhmm hhht hm
.  vaccﬁheg them thh me that Ehd th hm theta]! Whhtlhhhhh hﬁht th the
Vﬂﬁghﬂ’taﬁmh Th ht I’m He aha hyphﬂthhhhh that phtttthhht’ may have had] h thh V  ﬁthhhs
hhhttlly that“ thh thttthty 2th}? thmtthhy whthh may have mmh‘ihhthd 1h hie the @t‘
Sympmmh Shhttly whet hhhhihhtthn, Lh

 

  

 
 
 

(S) Ragwhse th Phﬁﬁﬂhﬁgh Thhﬁhg Arghhwht

Rhwdihg the tthmhtg hathg DE; tht hhhthh hm h timh ihthtthl hf @Vhf 4h thyh hhttthett
 the hhhtihh at h

vmthe hhhththhhtthh hath he hhchhtmhh hf symptth hhther weighs ;:
 hf hhtttthhht‘h hthihzhll mhhhthtihh Rhspgh Eh, A at H39 HhWhhhh hh hhhhitthh hth‘thg hh
tehthhehy that ﬁfthe throat? hf ah hppmprthth  t  hhtmihtihh h hxhhhhﬂhthd ftom hhtdthh
thhhhtttg thh hwhth thn hhhhhth hhhhhgh mm the @1th thhﬁthy ha 41 thy ttmh perhtdl hhtWhhh
@htdhsﬁlﬂ whhhthhtihh hind hhhht ht hyhtpthmh ht Whtthhhﬁs cage Whhd thlﬂ within thh hppthprthte
tithe hamlet Th. ht thhm Dr. hhih hhtthhhg hhwehhh that the hhhhhhhd hftthhhthh thumﬁhh

gheh dawn thhm thh fhmtth ta sixth wehh htthr thhihe hhmﬁhhhhtihh. 112%; h: at EMMA

   

 

 

ht  DE heist smthdl thm thh hwet thr hh hpihthh am; it) thm mtﬁtﬁhher hhd h
hhthty ht stmthh medﬁhhl events htth pﬁht th hht  ﬁl ththﬁhhtihh, (2) tth thtthh hfthh
huttthh phpthhmhvtmh hte hht mhhghhhd as mmhwhty atthhththd with Gutthih—Emé

hyhthhmh (3) that phtﬁtihhhras negatth hhtt hhtthh mtthhdﬁhh hm] hat hetehmptmhﬂ humid

ﬁhhthgh were hht supphrtihe ht” Ghilhihslhhtté syhdhhthh ht thh Mtlhrahthhht hhtﬁhhtg and it»)

 

   

 

   

w Phh Eh 44 (Bath   _ °__ﬁ -_ 7 __ o
  .  8 J Emﬁmahml Thwapeutﬁhh hhh @hhhhégy hSﬁhchﬁgﬁ

22

  
   

   

 

that the time intewat httwmh Wmm’tm‘gs thhtﬁhhtthh hhd tht might hf peﬁtiﬁrwt‘gS Sympthmh
W @6399 thth & Rhtptt Ex: A at 16. ’

{6t Rapist: @f‘thh  ,, 

 

and EMG Pﬁhhthgt

ht hit 2: mm Dr, Lhiht tththd that petiﬁhhhrgs m ﬁhtth did mt thhw evidehth
hf h demyhthtaﬁhg ﬁhjm‘y pmtttthci‘hhtthhp and hm hm pm: and postsvmcﬁhhﬁhh hm ﬁlm he
mvththl thawed mphthhih, mhatphttfﬁh thmtimgsa  Ext G at 2:. t, hhﬁst sthttd that ht
thwtewthg witthhht’s Mhth the ‘hhtmhh ht“th htthht hm the twin phthhthymh and the 7!th
hfhththt hhd tensmy ﬁhhthgt hhﬂhw thh hhth hhthhtthllly mile @tlt dthghhmt @f h thithytlthatthg
cenh‘at hhtmht systhm dithftﬂtr ththtdthg ADEM, ‘h‘ténft myehtttg and MS.” Rhtph Etta A. at

the

 

 

 

Ewing his tattithhhy, hQthm Dara Lettt hffemd a slightly Wham @gtthihh. DE; Mitt
mmfhi’mtd that ha high  t that httttpthhh the MRI films ht hdditihh th the MRI With:
Sphhtticaltyy ht mvtewthg hhhh MRI, D1: Lhist thtttttad that ht pttttthhht’t Aptt’ﬂ 1g mm hhath
hthh he thhhd mm “mm  whtte 1mm  whthh m indicative at “small tattth
5mm?” hht tth mt “hmhhhtﬁtttﬂy imdtcattva ht gt;thth ht [petitthhhr’s] them httth Tn
at W2. Wt‘h thh @hthhht 28; 2mg MRI Shadyg Dr? Lettt tettﬁfthd that he fhtlh “thhtphmhh
ahhhtxmtttﬁet ht sighhﬂtf Tm ht MB, This @hthhht 15$ 2am MR. math that h ‘hhtthhlﬂ MIR
3" «tit PM” the pﬂhteh’hﬁdt’th‘hiﬂn Ms, Dr. Lhitt testthhd thmhth Apttt 59 2th”? MEL
hhith that mmphtett hi) tWh alder smattth Sthhd tht tame “gm! hhhhtmaﬂitht.” Th at W45
Ht tthted that ht did mm the thy sighttthhmt thhhgh th the httm‘ tthdﬁht. ﬂ, Hmwwah DE“. tht
hﬂhtit‘ﬁtd that this ththy éhh’tth hht a study darts hmpttty thr cthhthi httthtn” Ht   that that
was “thh pmhhtt ht” ththe vmcuththth ; . . . ht has Shims ehhhhcemhht hammse hthhd Vhttth ate
there 9 a a a E that Shh : mt th may t® my wet, thth dﬁhtf’t thhh Ethh higtiﬁchht mhmwmtht” Th
ht 175,; Dh Lts‘t thttihhd  thh April My 2%? hth, that ifthh “hhtdﬁtt th hh truth thm
there it  " want that thth he @htthhsty hm hthhhtihm thm them is a wry ﬂhhgihtdihhll
thtlamma‘ttw  hhghhtg in thaw Emmet.” Th at £789 ht htt  “ 
the ham 11.9s hhh‘? hﬂtl watt Whtth  thh MIKE “at shhwht
 auditth  amending th the gmtthﬂhth   ant thh  ‘
fhhiall mamas” Retpgt Ex. A at 3; Pet» Ext 11?” ht Wt.

 

   

 

       

 

 

   
 
 

 

     

Co Analysts hf the Chhthtﬁhm Clatm

  
 

ﬁt

A thmshhld ttthh hm this hash ts whhthet Whitman: had] GBSt A d  ~  htwhht
hfﬁthhd mtttihhet “is t ptemqhhtth th  [a mutmiht‘t] matythf” h ht t Pith at
13%.. hat the magmas dimmed hhﬂhwg hm mdﬁihﬁﬂhd ﬁhﬂt hy a prepamthmmh @f the 

that pttttthhet hid hath the thhtehhhhr variant ht 633.!

at

The  “
MﬁlﬂhtaFﬁShhf variant at“ $38 @t’ ah huthhhmtme dhmyeltnhtthg dithtdtt W hat math: hf the
G I: :2: thatth on thmhty 21
madmﬂythg medical whdttthh :- g , -'  , t
thﬁ‘et‘eﬁ  tht Wham-hither Vhﬂmt 9t BS that hat mam at he

 

 
 
  

    

    

ﬁhht that Whiﬁﬁhht‘
 vmhih hh

 

23

 

 31, 2%. Tim mdmigmd ﬁlmhgr   m Wigner mm mm an ﬂﬂmm m
injury prim m F®bmary 2L Eﬂmg ammugh that iﬂﬂmegs gm imjmy was mt cﬁmﬂy identiﬁed and
9,:  ﬁlm he  Liza and ﬁsﬁmﬁ: ﬁmm hat dwalapmem 9f MiﬂlmeFishar @383 Further, the
mdersigﬁgd funds m m 552;:31L 

 

 

“g @r idemﬁﬁcaﬁm @‘E petiﬁimer’a prim ﬁﬂlﬂmm ﬁg mt
my in ﬁnig emitﬂlﬁmm‘i: digeisimm

 
 

 fm the WWW @f ﬁlm W

 

a
E '1

 

In detemﬁmﬁng maiﬁﬁmf’s  agisg the undersigned  and mﬂiad an staﬁmmmg
im ﬂﬂw madman awards, as medimﬂ mm m gmemllﬂy  as mmmhy magma Shaw
115% are @mamd mmempamwusly wiﬂa the :': 9f the patient .,  ‘ " "‘ 
 7 A 993 F.2d 115259 1528 (Fad, Cirallggﬁ). 1m additﬁmmg the mini,ng @fmﬁﬁmer’s
'Mﬁfﬁm physiciéms m “gum pmbmive” as Mug physﬁsians am ﬁrm the “15mm Wsiﬁm” t0
gﬂiagmae ma dammim Em mm afpgﬁﬁmgﬂg mmdliﬁame  443 RM at 132$;
Hewevm, madicaﬁ wards  "“  fm‘ﬁh a,  “ "  physicimk mews gm mt m ,& bind. me v
master m @th the wmcllusims @f smh an indivﬁdmk awn ifthey mm be amuside and
filmy svaﬂmﬁed. § 3011mm] 3mm);   88 Fed. CB. at 39%  
phygﬁgimg shamﬂd aim ha weighed aghast when   
"' " mmﬂﬁctﬁng apﬁmimm ammg Elm ﬂaming physicamg mama]va  f a,
 11.00 Fed” C11. mg $49 (Fad, Cl. mm ﬁg 69% Fﬁd 1
v» SW3? @f‘ '5   Selma 11m Fed. CL M9a 336 (Fed; {2}], 2m 1% m
463 E. App‘x 932 {Fm mm, mm; $4. I .  , 
2&11 WI; lgﬁﬁgwg at $11? @gdlu C11, 8pm

 

 

      

   

 

 

 

 
 
  

   

 

 

   
  
  

  

    

 

   

 

 

 

 mm ﬁlm @fpe’ti’timam rmdfmﬂ mm the landming was that
Wﬁmefs Mating physﬁgﬁm @1161 mi: mam & mmmms in gambling a diagmsﬁ far Wiﬂimem
Hawwm Em umdﬁrsigmd ﬁmdg mm mg medieaﬂ remmls and ﬂag tit-*vtnuxm @fthe  ::
@xpaﬁs suggegt that patﬁtﬁoner 1mm Mikelﬂy than mt smﬁamd ﬁmm 1m mnmmsm variant @f
GBSD

   

   

(it) Gmiﬂlaimaﬁamé Symmmg and the MMEE’EFEW Vaﬁam

 
   
 
 

A brief  ' 5  (G'ng iS hgﬂpﬂnl m (2517:". m3
MﬁlﬂﬁreFfishm van ~'   by me mute m“ Submuta

m mﬂaxiaa and a
‘t Em N at 4a Paﬁﬁmg typimﬂy
 in @ legs and  mg m {the

WW @fvawying  

" is: pmﬁﬂa m 73% wmbrﬁgpimﬂ ﬂuids. Si 1-
‘ mm pmgasgﬁvg limb  mast @ﬁm begﬁi ,.
am and bulbar mmllegm  “The _ V. _  is mmiawd WI 6::  gd GE @3ng dew madam
reﬂexes, and wads m ha mlﬁiveﬂly gmmﬁc. Id The   3 .  in an mate it;
 Wing its @ﬂiﬁiﬁml madﬁr @f * 5;;  n Wm 19 mm mm. althmgm in
5mm SW3 mpiaﬂly  wakmws maan nadir mﬂim several Mum may be mg mg
Cmiall mama pauses, ﬁmlmdﬁmg immivemmi @ﬁf’ﬂm facial HW@ remﬂiciﬁmg faﬁﬁa’ﬂ 
  mam name immlvwmt m buﬂbar palsy may bﬁ $811.. In a; mall  ,,  H

   

        

   
    

   

 
 

 Lil. ﬁf
may paﬂigwﬂmly if CS}? is @bmﬁmed emﬂy in ting mm 9:? ﬁlms9 CSF mmin may be mammal,



   

2%

 

The hiiiihraFihher varihhi hi” GEE is h “clinith Mdmmh   hy a triad hi"
hm hphihahhhpiegihg and arei‘iexih a a a a” 9

   
 

. i t Ex“ N at i Whiie ﬁhh ‘imic hihh ih hﬁm

  
 
  
 

 

  
 
 
 

 

hiimimliy   and  xi:  in ihh hhhhhhe hf iimh w _ h  them i5 hiihichi
merihp with GBSQ wiih iimh   ' “   th'he GBSlEMiiihia
Fihhhlf Smdnmhhj Whi'ihp Symmmssﬁ Ch 

MllithiShhh swimming” imihdihg hm
me hf   humihhihgih
.iawwﬁlﬁ ﬁndings are hhhhhh 0f

 

gmmhl immimi   might and alihihhi Mir d
digmeﬂaﬁmgm m gimiihr Eh thm for GBS‘. in general? hie  .-
hhhhhmliiiieh m iimiihd to   nerves,

 

(2) Phiiiimmh Evidhhhh

 
 
  
 

A haview hfphiiiihhei’h  hammghaieh hm ihh mge hf 1" 
chmidlemd by hhr heating physihiam inc 5, thh hiliiihraFihhhr  w
hhihhih   demyhiihhting phi phihys and a viral heuriiiha Wile .. ,. 
hhi WWI with ihh himic hind hf    i‘hr the Milwahihher vaiihhh hit  five his“
Mﬁmﬁi’as mating physihihm gamith her hihihi'y and hiihihai  hf sympihmh hhd
either  ihh Miiieiahishgh Vhrihhi hf GBS as h dihghhsih hi: hhhhaiiy dihghhmi phhhhhhr
with ihm hhhdiiihh, ha a cansuitaiihh an April 1119 2mm Dr.  h hemihghi, hangith a
Whihie   hf MiiﬂthiShhﬁ‘ hr  as h ﬂwwisg Phi. Ex. m hi iﬁaﬁéa Oh Apiiﬂ iﬁg
2W9 Di; Wham Mahdi ihhi Wiitihher 11% a “hihssih  thiihh hf GuiliamuBmé mimme
hf  hi  ihhihi Whigs” Phi Ex. 4 hi 3%. hi Qhwhhr Nah after mvi '° peﬁiihheris
medihai .. ,. fdh amid histhryﬁ Di; Khhhzihi hi ihh Cihmihhi Ciihih  ‘

“hisimy i3 magi mmmﬁhih with a. Milihruﬁhhm variant of Ghiiihihaﬁmé syhdmmhy” Pa: Ex.
12 at he Aim in Gemher 2am Di: Schmiii hhihd hm Mﬁhharih “[Ehjihtm'y am ihsting dim
suggth a dimhsis hf“ @hilihihuihmé syhdmma Miiihquiﬂher variant” Pet Ex. 12 at 255! @111
acmth 159 Eﬁﬁ’h Di:  hhihd that ihh phyihiahh hi high Cihwiahd Ciihih fhit: that
Wiiﬁmei‘ had “phwihlle Ghiilmihshmé [MiiiﬁeFiShﬁiﬂl variant” Phi. Ex; 3 at 190

 
  
 

  

 

 

 

 

 

   
 

 

   

 

 

 
  
 
 

Eh addi‘iihh m ihh medical  x  and mmhig hemihgish Di
Shhmhiﬁg tﬁhﬁﬁhd at the hwihg and «z :: -  @f  ihh mhsi
"  wiih phiiiihhhiis swipimms was ihe Miii aFih hi varith hf 6385. Th at
m. in humming his  is, Dirw   that peiitihher had mhrdihhiihh hifiihhhihh
Visihn wmpihihih mid. iimihie visihh, whim houid hh mlh‘ihd ih him  mm hut
he   that petitith did mi ham hmhhm Th hi We‘i’h“ DES Shhehhm high hidhrhd Mg
hammth ihr hhhhhhhr hm ham that She had Shim  with the 

 

 

 

 
 

Shimth mtiﬁhd that “m@ impmvmmt she had wag mmiﬁm‘i with the Miinishhr]
dimhih; hiharwish why Whhid hhe impth ﬁhh‘u i W Th hi: Maize

 

1—7 7

‘ ah “ah hihwiiihh hf CSF pmiein Ileveig {ahth

w Cyihhilhuhiihhlggih dimhihiihh is 
hhm'mai wafeth Vﬂiilﬁh ihr ihh  dhihg ihh ﬁshing) in thh reihiivg hhsmch hf
pie  (elevaiihh hf CS? “W3C [[Whiig hﬂhhd mil mummy thhd hphh the hast whith

whimth ihs Warming @mhp has Jihad a CSF   hhthif’mime @f   wanna mm mﬁgems ﬁlm am hamﬂmgamg mad men attan Em W393
myelim Waugh ﬁhg antigens @ﬁ‘ amﬁbamﬂas¢ DEB Amﬂmd ﬁgstﬁﬁed 111W t wag the ﬁrm interval
  the weeimﬁm and ﬁg dewbpmmt @fpctitﬁamergs  ii that ﬁmhm led him 39 his
@pmmm that ﬂag 9mimtim was mam Hikeﬂy than mt ﬁle  x @f petitimeﬁs  Tm at
11495508 6:111, my maker expﬂamﬁim @f Emw the vmim Gould have camd ‘
paﬁmelﬁs myeilﬁm Dr. mm stamd ﬂmﬁ [hm wmﬂd have m defer m the 

 

 
   

  

     
 

29

mammgigg but he expﬂaﬁmed 13m peﬂﬁmgﬁs mating phygﬁcﬂans ﬂanked Em @ﬂ’m passable
wuseg @fher symptom ma! we Wig ta find ma. 3% m E55,,

 

s 7 physimiamw ﬁg  m

369mm Dun Seﬁimhftw wag ens @f peﬁiﬁamer’s i
44@ RE at 11326 (mating

given Dim Swmhwg @pimﬁm mm mmﬁdeﬁns
phygiciam “am Eﬁﬂwﬂy m be in the best whim m Wham? ‘a lﬁg’mﬁl sequeme 9f gauge
and @ﬁmﬂ shawls] that the vmﬁnatﬁm was ﬁlm   far ﬁne injury? “:3 (gaming Althﬂ 41$
E32361 m 12?? mg md®migned ﬁnd, pmumsﬁve the @pimiem @fmtitimer’s  Dre
Seheﬁhﬂer and IDES Axeﬂmdg that ﬂw Gardmil vamimte 8am peﬁﬁmm‘ t9 devalap ﬂhe Ming?
Fisher varimu: @f @339 and findg that mar has gamﬁedl her Baum-den mm m Wang
Twm.

 

 

 

 

 

 

'99

The third pmmg mgmﬁms mﬁbﬂishﬁmg a “pmximate tempmmll relatﬁmmsﬂim

ﬂﬁm vmimatim and] the inﬁrm: aﬂilegedm   4118 F.3d at £2810 "Hm mm Em  ,V . ,,

“' ’     mmpm-aﬂ mﬂaﬁamhip.” g A WEQEEE mum @ﬁm
139:; ‘ u pme the 0m @f WWW  Wiﬂﬁin a 
meﬁieaﬂ mdemsmndmg @‘f ﬂag dismdew @ﬁamggyy it ﬁg medically amepmbﬂg m infer  
dﬁ Em v S@@ 0.7V ,__  539 REM 134‘?% 11352 Wad“ Cir, mm). The;
expﬂmaﬁim 1%!“ what ﬁg a WWW}; .. bﬂﬁ  must aim mimidg wﬁ‘ﬂh ﬁrm W  9f
knew the relevant vmﬁm can mum an 111111qu ﬁlm pmng amass Wimmt) Lois; Kmhm g;
3mg @3me & Human Saws” W3 F.3d B2393 £243 (Fng Cim 20M}  °  '
'  EM Fed. C11“ 532, 542 (Feds Cl. 2m 1].),S

ad CL 353 (2911235 am mm? 2313 WL 11mm {Fm Cir; 2mg}

    
 
  
  

 

   
 

 

   
   

 

r '\‘l'

       
  
 
 

  

 mm; that an appmpﬁa’ﬁe tempgmﬂ mmiaﬁimm  ,

anywhm fmm mm m six wwkga Dr. Schwhﬁﬁr @pﬁmed 12m ﬁle
mm @fpétitimam hiqu 9mm during an appmprﬁm time peﬁm, “that hang beiwsm m
wmk m 6 wmksa” Pet Ex. 5? @112 Ill. Dry Melted @pimd that 633 “may meme“ up 129 at Beast 6

Wm fﬁﬂlawing aémﬁmﬂiqm Wm Waging” Pets Ex, 23 at 2., Dr. Law @965 mm dispm: that a

vmime mﬁm can mm“ as far as six wmks aﬁer vmimﬁm. Thw, ﬁlm  ﬁmdg ﬁlm

 

 

6}

Bmmuae petitimer has embﬁsw a prim We cm; ska is emiﬂad m campgmaiim

mﬂgss mpmdmt mm put m pm = w @vﬁdgme “mm [111%] injury was in fact camd by
 l'  .  .ealth &    I? ma 3%”

3% (Fm Gigs 1199433, men an 9th mm m mmng :22: 

(119%); m   a? 
2am.

 
       
  
        

_

 

 

3Q

 

 was entemd @nt Nmmter t6, 2m. Eat Nat E» This 

dietsi  thﬂt mm mt January tt 203,39

 

      

   
  

Tht tundmtgmad tpmtal mattat mnde a mutt  L ’
12,, 2&13. The Wes watt @tdettd t9 ditcust Whtthtr an fmfmmal temltttimt afﬁrm 
tppmpttattt Ptﬁtimtﬁrgt panting atim ta ﬁle an aﬂditimat  1'3me was 
ECF Na 85.

 
  

  

On May ‘115 26mg and May 2% 2&3, Mamet“ ﬁled  .
memtmgist Di: Stewn Sehtthttn ECF Na 39% 92° Pttttiamt 311% ﬁth that awn aﬁdavtt itl
suppmt of tar tlatm am June 6, ENE. ECF Na, 93., At a 3mm mnt’ettmw twtt mu Jimt 13,
2mm magmatth wtmset ind  ttm mpmdtmt was mt tttttttm tit muting tmfttmat
mmttttim 9mm mtg and]  " that the case be tat fttt "  g. Detdttttet went set fm‘ the
ﬁltttg @f mpdatad madman wards mﬁ my additimmt "*1 mm ECF Nam 94.. A hearing m

tat for  19%, 29M“ EC? N95 95.}

:1"; repatts ﬁ‘ﬁm her  

 

     
    

 

Atttr tittth mm matimns tat mlmgemttttt at“ ttmt9 petttttrttt ﬁt& a supptetttmtal

' ’ ﬁtsm DEL Sthtcltttt mt mm 3L 2MB. EQF Nth mtg m Member 99 EMSa
mtmt filed a, tuppﬁtmttat temtt tram m: Ltttt addrwsimg the meat tease ﬁled medical
ﬁtmrdls mdl Dr. Schmhtttt watt  repmt. ECIF Na. M2“

 
 

 

     

   tram ptttttetttt’t munsell’t tt‘ﬁtt
x ‘ = ttw mutt t3 Emmett that tilﬁ  19520g 2&14 htmtmg  be wnttmwde

Ramdmt Pm m @tjtttm EC]? Na, 11 149 m titaﬁmg W mttdtm fm-  2t? wt

3?

     

 
  

 

anti p :1}! at sehtdutﬁt Mitith 1" on tel? @wm bthﬂt‘; tilting Wm Dr. Axelmtt attl
Dr. »- ehtm During the  péﬁttm‘tgt‘gs muntet pttsmted t Watt fttm D1: Mam

 

(titted August @112) that had mt Wm ﬁttd ttttt tttt mm, Because :38mede cantata and,
 @ttdétttﬁt at Dr. Lgﬁtt had mt hat}, ttw tppmttmﬁty tt review tttt @921 @t‘ the  
cite turn that T _ l  3mm t© the heating the mtdttsigttttt atlawﬁd rattanth the @ppmttmity ta

tint a supptgmtntaﬂ @xttttt mpm‘t aﬁtt ﬂit  'r   “  '

   

 

A... a

  
  
 
  

 

     
 

 
 

  

 mmfertmtt
    my hard at tltt  mug patttﬁmtt was
mw    in putsttttg a stgtiﬁemt ;; vatitn tittmn mg unﬁlttttmed ardent tttt patties
t0 tite at; matted jttnt submittth Hitting the simtﬁmt V Vtttitn ctaittt at an ittttt in
tittwte, Ttw pmtiet were that  ..  t9 mvittt stuttmtnt dittttsstms and a deadline @f

  tntlitﬂtng that a demand 1m

tam Wt m testament ESP N99 11 1118. The pattitt ﬁﬂtdl tha  jaimt tubmﬁttim mt
 ttg 2M4. ECF Nt. 1124. Pattttgmw alga titttt t1 tttttt remit an Septemba 22, NM
smiling mat t tittde had tam teat tat mmndetmt ECF N0» BESS

Mtttmrgs mutttt

 

 
  

  

  

@tl  93; mt mmmidem titled a  mitt ttating that mmmdmt wautd not ht
ﬁtﬁmg a tmppltmtmtal emit WW, ﬁﬁm Dr. Leﬁst at mtmmdemt belliewdl that Dre Ltﬁttgt prim

reparts and taming mﬂittmny   tint tssu mittd in Eta Mttmdgt August 2mg Emma

 

   

1m big  Dun Laﬁsﬁ @pimﬂ “dim; the gympmmﬁ and the pmss thm ﬂﬁd m paﬁtﬁmmefs
facﬁaﬂ maknms after Em meary 2m? Gardmi 11 wading was mg same Emma that lad m Bier
facial]  Wm M the vaccimaﬂmme Tm at m. Hie aim hypathesimd that paitﬁmm may
have had a fmdbmﬂe iﬂlmeas ghastly mm tha PE 3%; 2m? vascﬁmﬁam whim may haw
mnmibuied m aw  @f Syme 3mm}? aﬁm vmcﬁmmﬁm’na lg, In additiqu “mm
mspgndgmm pmhwimg mmwmndlmm, Hammade mgueg that at ﬂmt mm ©fpgtiﬁ®mr®
treating neumﬂagim (Ema Mmh Emmm and Graig) “53% mm mmﬁmm‘sg sympmrm WW mm
(Em m G33 or Miﬂﬂwaeﬁgher variant GBgy but m mare likﬁly due 39 @ vim! maxim m
mad mmeeﬁvg tﬁggme  anti mags mmmwgﬁsts did mt ammute @augatim m the
WV vamimﬁm» Rem”: theming Mama at 24c

 

 

 

 
 
 

e63
Ewes @r a fmdamme inﬁrm as Dr. mist sum Sm In addiﬁam while several ©fp®tﬁﬁ®m$s
 iran physicians Speculamﬂ abmm   cam ofpetﬁﬁimmﬁr’s mndiﬁiam mm a)? the
physizsims  w any we mum a8 a mare Eikgly  asisﬁ as was dame fan- ﬂ‘ne diagmsiis @f
we WNW-Fisher variant @f 633. At ﬂeagt ﬁva @fpmitimer’g mating phyﬂcimg @ﬁﬁnm
mmsidgmd a diamgsﬁg afﬁne MEIEme vaﬁmm‘t @f 633 m gu..¢;:g1ly dimmed pgﬁtimer with
that mnﬂﬁiimnw Whﬂé item was mm wmmug as m the when: Mable magma Amrdlinglys
msmmdmt has failed m gmvida pmndemm widmm £31? an altean mm @f pﬁﬁamn’s

MilﬂeraFﬁghw variant @f GBSB
Q

A gigziﬂcmt  1 
mﬁdiﬁfm which mum in mkﬁly disabﬂiﬁya pains 9r iﬂﬂﬂmgg 
deteﬁmtiﬁn in mum” 4? USE. g 33(4)“ As mnﬁmed in  7m. F236,! at BS?” mg

ﬁlaments at?“ an @ffaTable simifmmﬁ agmvatim ease 1mm stated in liming; Them ﬂha Gaunt

 

 

 

    

  
    
 
  

 

 

Mmme me “Emit ﬁfam m 4E3 F361 m 121% which deﬁms @ﬁﬂ‘ablle mm a mm a
tag: Mm Wme9 81 F .361 at 1mg whieh invaﬂwg Gui-Twig Si.me aﬁm 

Thus, m pmail under a simﬁcam:   magma mm W ‘ High: “(1) ﬁlm

 Egg-ii egmdiﬁm may m mm @f tlhﬁ vmm, (2) the pemm‘s ‘2: m A {$31 @mdﬁtim {Gr $6
mmdlﬁﬁim fallmwimg the vamimﬁm i1me is alga  (3) mi: ﬁlm pemmk GWE
mmdﬁtim mnstﬁﬂum a “ﬁgnﬁﬁcm’;  W H 39mm” afﬁne ‘  mmﬁﬁﬁm prim m vmmy
m a madimﬂ thwry malﬂy mmecgimg such a  1%de mmﬂitﬁm m ma
vmeimmim, 6) @ Wﬁgigaﬂ swam ﬁf muse and effem ghawing that the vamimtim was the
magma far the gigmiﬁgam ;, miﬁeng, and (6) a maﬁa?ng @f a pmx   mmmﬂ mlaﬁ©mhip

 m8 vmﬁmﬁﬁn and m sigmﬁﬁmm  vaﬁmnw”  86 Fﬁdw C11“ at M48

   

     

     

 

 

        

   

Hm her pastahming bﬁeﬂ peﬁtﬁamer addmﬂ a dam: @f Signiﬁmﬁ aggravaﬂim @Eajimilmg thaﬁ
ﬂue G  vmﬁm mammal a “gsubmmﬁal  -‘ vaﬁmnimmrbwm 6f mm umdeﬂyimg
dﬁmgmﬂimﬁmg dismcﬂer.” Peiiﬁmeﬂs Pagﬁaﬂemimg Email ﬁllng Dec, ﬂé» 2015 (“Pat PH Brief”),
In 51mme @fthﬁg @Ilaﬁmg paﬁtianm simply mm mm; {1) “Mn   incidemg @f‘ GBS 11%
been @bSmﬁd am? nm:  afﬁne  1.35:: vmimf” (2} WWW “swer GBS” mad
that the “met 9mm mm the ﬁﬁﬁ time Mg and her 6,6QO ha g m  and
(3) ﬁne “magi @fpﬁﬁtiﬁmneﬁg inmss  ’  wwﬁmﬁm Whiﬁh is

 when an illness @r vamimtim msw GEES}? Pet PH Brief 223” Regpmdgm ﬁned a

   

 

 

 

 

31

 
 
 
 
 

' maker 23, ZQM'Q
% PH Brief; Respmﬂgm
2;: went} R®gﬂ PH Brig at 5.
    9 V V mem- faﬁibd m presmt premmﬂsmt
widema ﬁlm Sm swam ﬁrm: G33? ﬂaw MillmaFﬁSEmer VMiam @fGBS, @ d3 mm demyeﬂi r;
imjum m" a giwiﬁgam swim 9f an mndeﬂyimg demygmﬁmﬁmg my ' ” a
at ‘1

  

 
 

B   ﬂag mdemﬁgmeﬂ has fawmd that paﬁﬁmgf Warm a ﬂaw want  "
Law a deveﬂﬁpmﬁm @f ﬁne Milﬂer-Fﬁmr m: @f 638% and hm @IISQ fmmd that [is 
‘ Ed  Widaiﬁm m dammsmaﬁe ma MESH mim gauged hm m dwehp this
mm; were is m mwd Em an  s signiﬁmm  ° “
anginafmﬁ; claim hm :s

 

 
   
 

     
 

VL Cwﬂmmsﬁm

 

32

Rﬁﬂpﬁﬂdﬁﬁ alga mated that sha wwld fiﬂé a brief 2311 111% gigniﬁamm aggmgatim 2.21am: @111}! if
Emmianer eﬂﬁcteii tQ- gamma that Emma and filed a brigf;  N0, 133%

{3:1 Deﬁember E653. Ema pgfitiﬁnér filed a pgggtwheafing 'Etariiaf and a gupplamémml axpert,
mmr’t mm 31m ﬁxﬂmd in Enigma i311? patitianeﬁas: Sigﬁiﬁﬁtmﬁ aggrayaﬁan claim  Nam 13%
 Rﬁﬁﬁﬁdﬁm ﬁlﬁfd hm" ﬁst-Emirng bréﬁf  Dewmbﬁr 23* 23142.,  Na. 13%.

11W. Factual Raekgmmnd 21ml, Madiml Hixmryﬁ
2%.» Petitimmﬁs Feramimmiim Mﬁdiml Higﬁﬁrg
 131336 ﬁmmndﬁtd him, Submimim {Héﬁiﬁﬁﬁﬁﬁa Its
vii“  madiaaﬂ mmrdg ﬁlm: pﬁeadlate 1131;173:192?
that petriﬁgmr‘ had! a lﬁmgﬁigg and
wgihle

E‘etilziﬁner wag Wham min‘

       
  

afaczaimtim dam: ' '
mm : Ram-xi gm???

   
 
   

as: @awgﬁmgy

{313  3-, 2:31:11} petititmer FTﬁﬁEﬂﬁﬁd f9- ﬁiiﬂﬂiam MI, mehmn M113" @mmﬂagisi}, with
mmgﬂfmimg ﬁ‘f Emma: her Ems; arid migrainﬁ haadaﬁheis, Pest  I? at 2:39-1:73, alga ii: May
2%]!  peiiﬁarwr pﬁgemmd “(:3 9“ Martin Lemar?! MD, {5133 infagtimm disema spwialist} with
Sympmmg {if right, fmiaﬂ numbmtm HIKE"? ﬁyﬁﬁigﬁm ziwraassd maxing, {mud diang-azg af
t‘haumatﬁid arthriiﬁs and ﬁbmmgalgia  at 23663. Pﬁiﬁﬂﬁiﬁf 15-13131 DIE; Lemar 13mm; Shﬁ had
‘Meﬁiem dimmﬁ? witl1ﬁm ‘tiimgi afbilatﬁral  rﬁ'

    
 

In a Warm}; primde  pﬁﬁﬁmlﬁf mm Mm 135 2:31:13 Mid, takan by Jﬁ‘fﬁ‘ﬂ? E}? Bani Mﬁu
magma infamous: ﬂismga [:hﬁicim, petiriamr mated EM”; 511% had ham in gmad Mama prim m
11".?31’ﬁx but 233%: ‘wmmfmr dﬂ-‘Vﬁlﬁpﬁd fatigue; ambmlgiaga, myallgiaﬁﬁ mid intﬁmiﬁemt wrleng 23f E'Iﬂ‘
glamda  lymph mam Pan  ‘1? at Zﬁﬁﬁalg P‘etiﬁmer gxp'ﬂaimzzsii that: in mam mwm wars?
Sh??? dﬁVﬁlOpﬁfd right Manning 1035; and right visual! atllmngw.  Du: Baﬂﬁ mmd in hi3: rapier: that":
ha fauna Mitch aﬂdmma itif Lying digsage as 113% Serum magi diiﬁ 1'th mesa: ﬁ‘it’éh’iﬁ fﬁr pagiﬁxgiig 
a: Zﬁh {int Jam 22; 21:31:11 3 pﬁiﬁémx‘ had as: 3131191111211  wakfzd patantial team ghawi'mg 1731in
33pm mwe dysfum‘tiﬁn bilatﬂrallyj but mém swam 9n ﬂiﬁ Heft, Iii. at El (3m $113213: 1:33 Eiﬁﬁlj

 "mfg mama! Baekgmund  Medieal ﬂimsy Sﬁﬁﬁtiﬂn ammgim a reviaw an}? (if the magi
31316va @1333, almhmgh ﬂ’léﬁ urudargigmgd hag {siizimidewd ‘tha mega}. as a whﬁla m feaiahmg her
ﬂwiaigm A, mere dafaﬁlad meimtim £3? 11% fm may he fmméi in mﬁpgmﬁism’ﬁ Rule 4i}:sz rapaﬁ
arid in this parﬁsﬁ rﬁgpﬁetim pastaﬁwaring briﬁtfs.

‘5 WMemieré disaase” is deﬁnsﬂ 31% “hearing E333, ‘ﬁﬂﬂi‘tug, afld *gﬁzrtigﬁ mgul‘ting {mm 11:31::
suppumtiw digﬁaga efﬁng ﬂakywinth with warm.” DQ4112de at $39

 

 

5

aiming E161“ animal 3mm, if: wag nmed by jpesﬁﬁmwgg gyrmﬁmﬂagist fhm; petitimﬁr had 1:15amng mm
mm mag] name: dygﬁlmzﬁﬁm as? wail as diﬁ’ﬁmﬁﬁg wagging her Eﬂmider, E’ﬁt. Ext 116 at: ’3

A11 MR1 iafggeti‘timmﬁs Mair: amd whim was; wmiluated £31111 {Ember 233 3:12:22, ’bemuga iLﬁf
E1??? wmﬁnuing wmﬁain‘tﬁ:  right; ays pain Pai  TH E at! Q?» Th6 mmltg  mammal @111
ﬁgﬁﬂ 11!. $3133; pﬁiiimm‘ mpm‘tszﬁl aware ﬁmﬁmiaehsg and right mating km;  Ex. H at  An
Mfié (:fpaﬁtiﬁﬂﬂr’g hmd Cm Qcmbm 11$? 2M3; was; negative  ahmmmﬁﬂiéa Pat,  1 '5’ at



 
 

Gm: Jammy ’3; 213134, petﬁﬁiimﬁr mpiarméi that: 3131:: wag
mnﬁimuimg hm“ mtibiaﬁiﬁ imam-tam: far Lymi: diﬁﬁéﬁﬁﬁ and,
 mg: {m Mama 1:3 26134, again did, mm meat miteriia 3:)? 

     
 

"Pat,  M at 51k é
 Pet, EX, I? at 

{Em February 24; ﬁﬁﬁeig gleam-mgr MW Kéﬁjﬁﬁ  Ilka,  a rhe‘mnaialmgigg wlﬂm had
mgmlml}? mama has? far  ‘  Egg-a» 3’? 22:11:11. H  Dr» Ike mm} mm ha had main man
~" fii-iémr in.  

    

       

    
     

    

5151‘

  

 ﬁgﬁhﬁi  ‘

amibimiw; it’sm‘tmem £317" Lyme dﬁgéﬁﬁﬁét; ‘31: 33mm; Kim. 1% fmmﬂ m eyiﬁ'ﬂmae @fmgaing
isyﬁmfitis, but did rim: that paiitimw mammal  haw mpmﬁmmd ﬂaming 1mg;  $111312» In:
summwizing biz; ﬁndinga Dr: Ikﬁ :5de mm péiitiﬁ-nm had bésﬁn “a: diaggmgﬁe maﬁa:ng ii} ‘ihf:
marl}; phyaﬁﬁiam Wm:- lmd Sean her @3561? the: yaam with m“: mﬂgf‘aﬁmrg ﬁxpl‘amﬁimﬂs ﬁr trﬁmneﬂig
fﬁf hm Efﬁfﬁﬁuﬁ Sympwmm which mageﬂ fmm {imaging m déizilimﬁngﬁ’ lg;

{Em @iﬂiﬂbﬁr  Eiﬁﬂéi mama Emma, at  Miahigsm Em“ Imﬁﬁmte far mmpkﬁnm mi?
warsenmg hearing 11:55:, 1%ka baking-£2 @3131 geyﬁml fang; in, the 13%: yam faﬁim pmagig and
raumhnesem amid a hﬁgﬁmy {if Lynm diseasaa Pat  1'39 at $433, mil  ’I‘ha mam ﬁhéWﬁd ﬂight
fmiﬁﬂ  am 1113:." right Sidiiﬁg  Pe‘ﬁiimem @h‘ifﬁiﬁféﬁl exam was time-Wm mammal wiﬂn the
amaptim 23%" same: ﬂight: ﬁmgmbiliiy mmd an Ear balanw  An gxm‘m {m {ﬁzzmbw 3Q 2E§£3§§ at
tbs? Mimi Ear “lizgtimts named thai petiﬁstmer had a $311113? appsmamg, mm: 231%  “Mm? and
warmed,” and 1:113:th faciai fungiﬁam was mammal @ m: If}; 3mm: dagt‘sa if bizarng 11335 in
mm mm was ﬂamed  {Era Nﬁyember 2i}, ﬁfﬁfﬁé pﬁiﬁmmm“ wag seam by hm gymmlﬁgﬁstg Mm
mam that. wiiizimﬁr wag  yell” and mat $11§Ei§£i€1 “1m ﬁﬂw medim] :mblema.” Pei; Ex, 11

    
 

  
 
 
 
 

  

_ pggmrmm 1 £111? 
“I ' “gag   H??? mum: magnum it was:

WQmmf’ Tmﬁmript STE}?! 3:: 33* Elm rméiwdl we dage $35 the HP? imaging at ht?!“ 1mg:
gymmlagfml vigil aim Februaui’y 21,; 2:34:12 511*: ﬁg:  yam‘ Pet;  [1 at 2* Therm were: tint“:
mpmried igmmégiiaw 3M3 gfif‘ﬁsm.

Pﬁiﬁm‘msu’ fiﬁﬁﬁﬂﬁd that the autism @‘f he: sympmmg began am April! 13. 2%? {39 day aﬁﬁr
vaégzcinmiﬁnj; what: She Emmid haying a Mimhﬁmg mmmim in he, fame mad @xpgrivmegd gxmmés

fa}

fatiguing Tr” nit 95 Sine nxpininnﬁ nn iiie   gni  ivniy Winn” we? iiin eni
wnpin nfdny and nine fei‘i iike 31in was “king ili‘i wiiin n inn nf brinkn” ﬁn 9am,

   

0n Aprii i, 299’? (42 dings after nanninniinni3 miiiinnni pinnnnini in tin Wiiiinnn
Bnninnnni Hmnimi (“Wm ER with  ninin ﬂint begin in any inan nf a 
dimeuiiy ,‘ swaiiﬁgg inikings and 3. iii“ ET}. and n Emmy @f  2:3
  ,. and migminn. Pei. En. ii ni fig—i4. @n nxnminniinn9 peﬁiinnnn ind fan“  
implicating tin right manin ninnini newnm ig at i9. Tim rennin nf in]; inning   nnrnmi, and,
' ' “   mm mm day ﬁning ﬂan ER niti‘n n diamnnin nanii”n pninyw Size W
physininng Winn W nnnnnlinii

 
         

 

 

 

 

 in fniinnp with Di”. Lerner, Him infwiinnn ﬂi 
inning inn ER visit. @

 

Pn‘iiiinnni minimum in the ER inni- iiim nnnin day nn Anni 49 2%?5 with mmpininin nf

fnnini numan and iyninw an inability in swalinw, and  n which  .- .  nan
mini“ day. She was

     
  

tied in tile iinnpimi niiiiis time. Pni. En. iQ mi3a149i6siig e

   
  

impinnninn at ndn’minninn wan  nnrvn paging. @ n: ii 549 579 32 A ininnci m 
pnni‘iivn iiymn igﬁiigiii  g» n at 15% A lumbar plane,me  nnnnni inf and sniig

 

whim neiin, prninins Lyme PCE minvimsen, and neeiﬁninniinen‘inmnn. iii; ni iéﬁnéﬁm
Aniigmglinnide nniibng inninciing GQibﬁ warn nnwiivne Pen En i i at 2962i,

’  Snmmnry nnins iwiainim snnnnnrinni each inn ni‘ Wiiiinnnﬁn

i f n Annii 59 mi? Mpiiniinnﬁnn ﬁning tim pniitinnnr was waiving n
"“i ‘ ' '   Lyme 

 Jul,  I115.

«1|. Li .I.».

 

 

iinnlpfi‘iniilznizinri}g  " ‘~
innaiing aid nn bmh nudwi and iiini niin 
farm in hen rigin 3m Innnn Singnifyi
243 In iiin physician nﬁminninn  i?
in 2®®?§ and inn: niin nan n iiinini'y iii in "
nninbnnsng vnry diiﬁimsn  '
56.;

      

 

      
 
 
 
  
    
 

 

 

  

I si --
inner 3mm pniiiinnnr and nnind nn inn ind nni nnen Wifiiimﬁi‘ in inane yams, Li, irin
n1  imi n iiiii manninan nxnininminn ni‘ pniiiinner niinwnd n0  nn Rimming and nn
mnnini nerve Sign D11: Lnrnnr nisn fnnnd Inn firm nnnmlngic nbnnminiitinn Hn mind
pniiiinnnr’n iiininm'y ni’ wiggling  and] newnegniivn Lyme dinnnsn. n at 588

 

 

 .i  Am Miami” MIDW a; nwmingni mnnniinni in mininnin peiiiinnei‘ inn cranial we
ins5y mind that pniiiinnni  1?": of ear pain mini iiwiniiity in ninne imam“ nyen fnlinwnnl
by inns nfinsin inn tiny befnin mining in tin iingpinni {Anni 39 nnnn. Pen Ens m ni 321
i’niiiinnniis vimi Sign and phyninni nm were nnnnni with nn inan  ni senme
changes in im ﬂing, no nimin9 and nnnnni inndnin min Her m inndnn infinnn wnin
nnnmni at 2n biintemiiyw Dix Mnnni mmtinnnd ihnt nine was awaiting inn rennin nf an m ni“
the brain.  Pniiiinnnr saw Din Mniini nnvemi mm times in mnnniiniinns dining iini
inspiiaiimiinn. Di. Miami 1:. ' ‘ ‘ '. 9 2%? tin pniiiinnnn‘s bii  fnnini
maﬁnnn wan innit iiigniy dun in   SHE ntnind nm pniiiinnnr

 

 

 

  
   

 an apﬁmiaa ﬁam Dr. Laaahfcer at anathaa 110% Pm“ EX” m at maﬁa Lari A, Sm;
 haw wiﬂ’n emu?

MDW aa aphﬂaaﬂmallagﬁaﬁs alga saw  am April] 53 299?; and CH 

axpaama karatapathy madary m Bangs may, Pea. Ea 1a at 853

 

     

 a Gamma

.  ,

 

impﬁngiag laaiaaa, Pet Ea, 11a at 1413 Ga Apﬁﬂl mg 2am;  and name madmﬁiaa
amaiaa   ahewad aaidaaaa af’ biﬂaaamﬂl savaaﬂn cranial aaraa am with ma
whammy fanatiaa af maaaﬂa maps  my: Mad by the aaaamth ammiaﬂ Human It was J am
tam GBS be rallaa can Pat Rae m at 110%, Ma a aaaaalaaﬁaa an April My? 29%; with Rama Ma
1: MD“ a aam‘alaig aliﬁeamftﬁaﬂ diagaaaaa af  graaiag Milﬂarslf‘iahw
ayadlaamag aad maltipﬂa aalamaia wara aataﬂaiaade Pate Ex, M) at 1135256. Am MRI aftae
Mama] aaaiaaay   an Apﬁﬁ 14$ 2%?   mad as showing anhaaaamaat afaha diam

3.:  partiaaa aftha mm a a and cf tha damaadiag mﬁal amass lg”

Paﬁiﬁianar was  an ﬂangutam W anﬁbiatﬁaa, Para Ex 11a at 34?,

 
 
 

 

 

 

    

 

@a Aprill 12.; 2am, Mﬁaaar was  by Myraa Laban, MD”, a phyaﬁaaaiat, aha Imam
paﬁﬁaaaaga biﬂaﬁamﬂ faaiaﬂ  with Waving famﬁaa aa mime ﬁght but absent ﬁmatﬁaa an
tha Raﬁ Pat Exam a a5; 339:4!” DE“;    mat them waa mm aaidama af ataxia and

paﬁanaa’a prapaiaaap’iﬁan was Mas-t, Peﬁtﬁaaer had Ina Mawar   ity  a hen” daap
mandala maﬂaaas ware mat  Dr,   mated mat patﬁﬂianar’a JEMG sandy 1am aaggesﬁiaa af’
bilaaaraﬂ m it: af aha aaa mania Dr. Mam fella that patiﬁaam had a “Maﬁa pmaaatﬁaa

@f Gawain-Em [I]  af aaata bﬂammﬂ aaaa Ilia.” 1i. at aaa

 

 

 

 

 

 

 

 
  
 

'   am April nag 2am by Dan Lamar” Pat, Ext 110 at
34'; In the aiaaaarga summary; Ba, Lamar  aha patﬁﬁamar waa amain ta aha haapiﬁ‘all

with a sudden inability aa a *‘ ”
patiaiaaef”a “abnaamaﬂiﬁea : real and aaumﬂagiag” aﬂ‘thaugh the CT and :T  a
head waaa namala 41$ Baaaaaa Wﬁaaaa’a Lyme aaaalaﬁ wag pasitiaag a diagaaa
Lyma dimaaa waa maﬁa, alﬁhaagh it waa named mat a number of diagaaﬁa aamdiaa  .‘
baiting  @ Dr. Lamar aa‘tad am 
Eaagaaﬁa aamﬁaﬁaa'aaﬁaa afﬁne aabiaﬁca was aaatampﬂl 

   
 

aﬂaa
aaar was an ia'aaaaaaaa anﬁbﬁaﬁiaa and ﬁrm

 

 

 

 

Paﬁﬁanar   ENG and NCV aimiﬁas an April 1199 2%? which ahawad
dyaﬁmaﬁaa in hat bﬁmataraﬂ ﬁﬁh and aaaaaah martian mamas“ Pat. Ex I? at aaaaam The My 
 '   Gmﬁay MD” a namlagﬁaam aha stated Elam "  mammal 
apﬁaaﬂ ﬂuid (“QSF”) aaaﬂyaaa and! CSF Lama a?an Mat mama “  an iafaaﬁaaa
gamma 0? damyaﬁaaﬁag palyaawapaﬂmy mama” Pea Ex 1? at 33%, Dr. Gmia mated aha
ﬁaﬁapaﬁﬁa aaaaﬁaﬂ aempaﬂaiaa an? aaﬁaiamaaa caﬂﬂagansaaaauﬂaa diaaaa mammal axpﬂaia aha
multipﬂa amaial maaanaummhiaa.

     
 

 

 

“Mligmgmjw Vaaagﬁphy

In :51 Sﬁpﬁl‘aﬁfﬁ  mm (lama! Ag:in 19, 2%; Dim (huh; mwnmﬁeﬁ pﬁﬁi’iﬁfﬁﬁl‘ﬁs mammal
hiﬁmﬁ? iﬂuizluding hat“ lﬁﬁgﬁ‘ﬁmdiﬁg Mam? afﬂmumamlﬁgia gympmmg jaii’inﬁ: Sweilingg
imirmfmi‘ttﬁm sharp gain. in bar right eye gimme the: Em Igf-ﬁiﬁgp, ganmty neural matting [mm aims:
213m , and chmnie Bmadaahas.   1'? s11 1%»53 Rim", Swis- mted that {swim £311 épt’il]. I,
2131?}? {Elm [ﬂay m? (25253: @f' petitimm‘g rgtyrngtmm}, pﬁiﬁgmr was at a gardan  and an: 2.531,:an
mad Spiﬁaﬁih ﬁlm-ii bagm dwelﬁping neurﬁlﬂgit; gympwmg later in mm may; Féiﬁﬁmm? mEd 13m
{Eruﬁﬁ that her gympmmg bﬁgz‘m aim in Sanmtim an ﬁlm Ref? Sidé «:33? ME? £21m“: aftwimhimg wimﬁm
any azmxaiatﬁd mmmkmegs m‘ tingling, Q ‘gﬂm‘n She awkzz‘; 11111:: mama? warming? pestitiamr sa‘tata-d ﬁlm
the fight": ﬂick of hél‘ farm. wag mmiﬁnlﬁg, 31$ Gazer  mumg 0f ﬁhe mgr: $33; petitiﬁmr ﬂfﬂﬁﬁ
that 311%; bﬁgam ht; dwaﬂap itizwizal parallysig am, 131:: Daft 3mg 1321i?” hm“   Graig I‘liﬁﬁd that
:3’ wag 1313mm 1: EH thre 3% wag; mm: haw bilatﬁml faiaﬂ nemw >.,Ji§é ~

.w

     
  
  

       

1:; mng mﬂwﬁiém- mudﬁg garfﬁms: 
3§ﬂi3ﬁ€§ﬁ§i§ﬁ§§§§f¢iﬂ mm ~ msmﬁa * . y petitimm mam: iikaly had fmal Harm pamng E. at
11%" 9:1: exam‘timmimu, Dr; {3111313 mad that petitigner had 3mm: $1,ij wﬁﬁ: waakmgg 61': bar Eight
ﬁyﬁ digging, but Them 352%; rm Balms; phvemmaﬁﬁm ﬂﬁfﬁiﬁ.  Pﬁiiﬁﬁr‘lﬁf W213 £13k: ta: Slighﬂy $215585?
her 16%? ﬁgebraw but W33: untaﬁﬂé m @1636 her Heft egg“  in hm wgemmam, Du: Cfmis mama mat
iihe Q3}? findiﬁgfs maﬁa “mfeéctiwg afﬁdang a5» walk 33 mime inﬂammnmmy demyeﬁmﬁng
paglyraiﬂiwllmmmpathy {AIDE i311ilﬂain~Bwré windmma: wry unlikeﬁy mama {if [pgtitizmérgsl
asympmmsf‘  at 1:39,, Em Graig mm tfmt i‘tha rmulitg 43f petitimmr’g “limb  1.39mi: a: hm
ﬂmal hmpiml haw: mammal F—waw fﬁﬁpﬁﬂﬁé‘éﬁi arguing agaimst: Guillaimﬁarré symﬁmme: as: $343113”
 Dz: Gmis fiasﬂi ihai: the mast likely @tiﬁlﬁgy £31" paﬁt‘imer’g mare siymggmm mmplex {if
bilataml armiaﬂ nﬁWﬁ: inv@l¥§3£ﬁ1§ﬁﬁi likﬁﬂ? repreﬁanmd a gaggtemia ammimmmm digiwiﬂer ﬁr
wllagm mmﬂm giﬁémm. 

 

 

(in giprﬂ 2‘33 Eiﬁﬁ? patﬁﬁamrr gjrssmtad ta 13h Lemar far 21, mnsull‘cmim, 111mm
examimmﬂng Dr; Mme-r mmmémeiﬂ that petitimmw was “ﬂammany batman” Pal,  21 at 9,
 Hated mm pﬁiiiﬁﬁﬂwﬁg ammeiatim wag agar and that 5111:: mum whim her right we,  Em
Lama“ alga rmtaﬁtii that ﬁt: saw  little wcakmégg (2-31 Elm right Skis» @f‘ patti‘tianam Ema  12:}
awakmss i1: hm arms mnﬂaﬁ and mtadl that hm mumlﬁgie exam was ﬁmsmﬁse mammal, DJ;

     
 

Lama mixed iiijgimgf» mvéigiisé ﬁf' “midmm  5% digaase” and hit? impmggim
mama: 

113:: UK: (a rimumamlegifﬁ: saw patii‘ﬁmnér m ﬁpriﬂ 3333 mg mating that it 35% patiﬁtiamfa
firm Efiﬁjt m him in tam years, Wt  11;g at 136~3$ DE: 119% mmd that gatitimﬁr Emmi a
sﬁnmlmﬁgm and gxmminatim with Dr. (Zirmis Wm: mama; that peﬁﬁmer did have faaial nanyi:
paw}? but Mai he did 11m 8% evidatwe gf‘Lyme; digﬁam M m: 13?. Dr. Ike ﬂat-ad that Wtitienar
“mama; ta: haw a, sllmvly $313Mng Mm milaﬁim Qf‘eranﬁal name @aﬂﬁiag, The walruatigﬂ 1::
mm ﬁﬁﬁis nan: pain: iawmda a Spﬁiiiﬁﬁ explaining diagmsiasg Calling this: ‘zmtizimmumf {slaw new:
man}; shed any [ﬁght {:11 Tim mus-E: 3f  gimmigm but suppmm a wag}! Earth with suppmmiw
cmﬁmﬁemids A * y In the rm gmm 13191: $21115: hag; been gaming 11mm  a pawn]; II have fﬁiiﬁd m
tum up mythng m @u‘pggmt a deﬁm‘bﬂé rhsumatim digeasg pragegsf’ E; at 13%‘334

0n May 1, EQQR petitigmm‘ was seen by Jugtim €22 Eiuﬁﬁ, Mia 23 phyaaiatrigg Wm :mmtﬁd
mat pastﬁt‘immri‘g pie-whim emiumigng m ﬁne Umiyémity af‘hiiéthigm: did rim; Euppﬁfﬁ a: diagnwsﬁg 9f
Lyme ﬁiﬁéam Pat. EX; 2 at 1§~2ﬁg  mum’s impﬁﬁmim was: hilﬁteml ammﬁal newa VIII palgy‘x

@ 0m May ’39 29mg petiﬁimgm‘ mummle Dr. Eﬁ‘nsmﬁ’  Wm Wamaﬁl a mmpﬂete
rummng examinatima Pet. Ex; M m 6. EL   @19de ﬂmﬁ paﬁﬁamr W a, WWII m
gxcﬁpt far inmmplm bilammﬁ @mmal mfﬂexgg with inmmplﬁe Mink bilatemll 361195
phemmemp and  9f hat righ at 66?. D11 Emsmﬁ'  mat 
fagﬁal ﬂaws Mg @m [ha seem in Viral Meemmg Pat Em 14 at 6:?

 

   

 

 

 

Peﬁtﬁmier next mum m 1131-. Swan Sahwhmr fm mamlﬂgﬁa evalmﬁian mi May Mg

2%? Pﬁt. E& 3 at 24. Pmiﬁ mar mid DEB Mame? that ghe beﬂiﬁved She deﬁlpr Lyme
digem whine mm a «wigs in  55 Britain at aga 36, and mi; 333% was dimmed eight yams 11m.
ﬁg Pﬁtﬁﬁlmer stated mm 31w initially ﬂwugh’t her WWW wem a  m a diphﬁm’ia
vmimtﬁm, £1“, Petitﬁmm“ mm mm Ffm mm  3 included kw.
ﬂirty m drive fagiaﬂ numbnegsg and hmdashas. @ On gm gm hm b . . 
. $8 and m facial sensatims @at 25. Peﬁi‘ﬁimergs  my  

and daep temde raﬂmeg wem ail mama E Dr. Sghechm @313in that mg facial diplagﬂa wand
be mm vim]! m rem 

 

 

  
  

 

  

   

 to her @imgmsig of Lyme 

@n May 239 20mg petitimer cammﬂmadl with Dr. Smdm 1K. Siam, an infectﬁams diseaw
physﬁgﬁam, Pet. Egg I? M M?§=§& Dr. Cimﬁ Emmi ﬂm he hm prevﬁaugﬂy cade wiﬂ’m
petiﬁamr in 2mm '“ ~  @f a emu,me Wane: had await  dimmea M at: ES. Dr? Cﬁmﬁi
named that pﬁiﬁﬁm had @mly we hmd an an EgM Wemm Mat in mm and that thaw m
twang did mt fit the CDC cﬁﬁeﬁa far Lyme    Dr Cﬁmi ﬂamed mat “an emmﬁve
waﬂmpﬂ @vm meemﬁllyg shawgd n9 Sig? @f’ mmme  f” Lg, at MS; In his impmggﬁgm
Dz; Cimi  am it was mm mm cigar m ms Mt ﬂnﬁg ﬁg Lynn dﬁ .” Q; at 1755 E3
that peﬁﬁgnﬁr Seek addiﬁemaﬂ @vaﬂmtims m hdp  ﬁlm dimming (9f mmleyme

 e. 

Patian mﬂamém a brain W mad an MRI 6f her imaml auditmy cm (with and
withmt 9mm} an May 33, Zﬁﬁ‘i which mm an “ﬁlmmme [@f ﬁkm]  fmiall mama
at  33mm and genimlmg ganglia pgmiam. Thaw ﬁndings are Mk}? Pet. Exp 11‘?

  
 

   

 

 

 

 

 

 
   
 

 
  

  

 fmﬁaﬂ mm .9

    
    

3’ ES The mdﬁgmgst 11mm that b  .  9 “ﬂatly 1% @f’
331% palm: pmmﬁed biﬂlammﬂﬂly. Bmﬂmmﬂ Beﬂlpg pallgy mm Egg gm mm ﬂimtad m; in gmﬁamg
with Malkﬁmm  gyndmmeg Mabius symdmm@g [Guiﬂﬂainﬂ-Em'é, Mywmemia gawk?”

{@K

 

Petitimw   m DIE: Grmﬁs am June My 290?. Dr. mm ml: imam mmidewﬂm

petﬁﬁmgm prawﬁws Visﬁtg Mme there was mt gunman abjemﬁva mater is  a Lyme
d iagmmiis. Pete Ex“, I? at 151, Due in militimer’s mm?an mums; Dan Gmis stated
mat  @mr wag Wing mfémd m Dr. Nadsllmam 9; Lym@ di  Speeiaﬂist in New Yam whg
wmﬂld emde a What Wﬂluaﬁm fm mmLyme d'  1; Dr“. s  :11 in 1161” Summaw
that aim  72-:ts’: that mﬁﬁmer did mt haw nemLyme  mm an hm CSJF Lymg PQR
as wigﬂﬁ as a mgatiw ﬂgM 1L,me ME mum mg D1: Gmis mm mm that Mﬁmer “dam mm
have a Mil Guillaimané Symdmmg @m EMS 01' mm CSF  The mm

, s“ facial Emma  ﬁg a viral mum mm passiblly vaﬁwﬂﬂas

 

 

   
    

     

 
  
 

 

1Q